Exhibit 10.35

ASSET PURCHASE AGREEMENT

by and among

2789737 MANITOBA LTD.

and

CARAUSTAR INDUSTRIAL CANADA, INC.

Dated December 20, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS; INTERPRETATION

   1

  1.1

   Definitions.    1

  1.2

   Interpretation    9

ARTICLE II SALE AND TRANSFER OF ASSETS; CLOSING; PURCHASE PRICE

   10

  2.1

   Assets to be Sold    10

  2.2

   Excluded Assets    11

  2.3

   Consideration.    12

  2.4

   Liabilities.    12

  2.5

   Allocation    12

  2.9

   Closing.    13

  2.10

   Closing Obligations.    13

  2.11

   Purchase Price Adjustment.    15

  2.12

   Consents    16

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

   17

  3.1

   Organization and Good Standing    17

  3.2

   Enforceability; Authority; No Conflict    17

  3.3

   Financial Statements.    18

  3.4

   Books and Records.    18

  3.5

   Sufficiency of Assets.    18

  3.6

   Description of Owned Real Property    18

  3.7

   Description of Leased Real Property.    18

  3.8

   Title to Assets; Encumbrances    18

  3.9

   Condition of Facilities    19

  3.10

   Accounts Receivable    19

  3.11

   Inventories.    19

  3.12

   No Undisclosed Liabilities    20

  3.13

   Taxes    20

  3.14

   No Material Adverse Change    21

  3.15

   Employee Benefits    21

  3.16

   Compliance with Legal Requirements; Governmental Authorizations.    21

  3.17

   Legal Proceedings; Orders    23

  3.18

   Absence of Certain Changes and Events.    24

  3.19

   Contracts; No Defaults    24

  3.20

   Insurance    25

  3.21

   Environmental Matters    26

  3.22

   Employees    27

  3.23

   Labor Disputes; Compliance    27

  3.24

   Intellectual Property Assets.    28

  3.25

   Relationships with Related Persons.    30

  3.26

   Brokers or Finders    30

  3.27

   Solvency    30

  3.28

   Disclosure.    30

  3.30

   GST Registration.    31

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

   31

  4.1

   Organization and Good Standing    31

  4.2

   Authority; No Conflict    31

  4.3

   Certain Proceedings.    32

  4.4

   Brokers or Finders    32

 

i



--------------------------------------------------------------------------------

ARTICLE V CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

   32

  5.1

   Accuracy of Representations.    32

  5.2

   Seller’s Performance    32

  5.3

   Consents    32

  5.4

   Additional Documents.    32

  5.5

   No Proceedings.    33

  5.6

   No Conflict.    33

  5.7

   Governmental Authorizations    33

  5.8

   No Material Adverse Effect.    33

ARTICLE VI CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

   33

  6.1

   Accuracy of Representations.    33

  6.2

   Buyer’s Performance.    33

  6.3

   Consents    34

  6.4

   Additional Documents.    34

  6.5

   No Proceedings or Injunctions    34

ARTICLE VII ADDITIONAL COVENANTS

   34

  7.1

   Employees and Employee Benefits    34

  7.2

   Payment of Other Retained Liabilities    35

  7.3

   Restrictions on Seller Dissolution and Distributions.    36

  7.4

   Removing Excluded Assets.    36

  7.5

   Reports and Returns    36

  7.6

   Customer and Other Business Relationships.    36

  7.7

   Retention of and Access to Records.    36

  7.8

   Prorations    37

  7.9

   Further Assurances    37

  7.10

   Excluded Accounts Receivable    37

  7.11

   Operation in the Ordinary Course    37

  7.12

   Negative Covenants.    37

  7.13

   Access and Investigation    37

  7.14

   Exclusivity.    37

ARTICLE VIII INDEMNIFICATION

   38

  8.1

   SURVIVAL.    38

  8.2

   Indemnification and Reimbursement by Seller    38

  8.3

   Indemnification and Reimbursement by Buyer.    39

  8.4

   Limitations on Amount – Seller    39

  8.5

   Limitations on Amount – Buyer.    39

  8.6

   Time Limitations on Survival of Representations Warranties and Covenants.   
40

  8.7

   Third-Party Claims    40

  8.8

   Other Claims.    42

  8.10

   Quantification of Damages.    42

  8.11

   Right of Set-Off.    42

ARTICLE IX CONFIDENTIALITY

   42

  9.1

   Definition of Confidential Information    42

  9.2

   Restricted Use of Confidential Information    43

  9.3

   Exceptions    44

  9.4

   Legal Proceedings    44

  9.5

   Attorney-Client Privilege    44

ARTICLE XI TERMINATION

   44

10.1

   Termination Events    44

10.2

   Effect of Termination    45

 

ii



--------------------------------------------------------------------------------

ARTICLE XI GENERAL PROVISIONS

   45

11.1

   Expenses.    45

11.2

   Public Announcements.    45

11.3

   Notices.    46

11.4

   Jurisdiction; Service of Process.    47

11.5

   Enforcement of Agreement    47

11.6

   Waiver; Remedies Cumulative.    47

11.7

   Entire Agreement and Modification.    47

11.8

   Schedules.    48

11.9

   Assignments, Successors and No Third-Party Rights    48

11.10

   Severability.    48

11.11

   Construction    48

11.12

   Time of Essence    48

11.13

   Governing Law.    48

11.14

   Execution of Agreement.    48

 

Exhibits

 

Exhibit 2.10(a)(i)

  Bill of Sale

Exhibit 2.10(a)(ii)

  Assignment and Assumption Agreement

Exhibit 2.10(a)(iii)

  Plant Lease Agreement

Exhibit 2.10(a)(iv)

  Intellectual Property Assignment Agreement

Exhibit 2.10(a)(vi)

  Noncompetition Agreements

Exhibit 2.10(xiii)

  Riguidel Employment Agreement

Exhibit 2.10(xiv)

  Clarke Consulting Agreement

Exhibit 2.10(xv)

  Personal Guaranty Agreement

Exhibit 5.4(a)

  Legal Opinion of Counsel to Seller

Schedules

 

Schedule 2.1(a)

  Tangible Personal Property

Schedule 2.1(i)

  Seller’s Claims

Schedule 2.2(d)

  Excluded Assets; Deposits, Etc.

Schedule 2.2(f)

  Seller Contracts

Schedule 2.2(k)

  Excluded Property and Assets

Schedule 2.4(a)

  Liabilities of Seller

Schedule 2.5

  Purchase Price Allocation

Schedule 3.2(b)

  No Conflict

Schedule 3.2(c)

  Consents

Schedule 3.5

  Sufficiency of Assets

Schedule 3.6

  Description of Owned Real Property

Schedule 3.7

  Description of Leased Real Property

Schedule 3.8(a)

  Real Estate Encumbrances

Schedule 3.8(b)

  Non-Real Estate Encumbrances

Schedule 3.9(b)

  Condition of Facilities

Schedule 3.10

  Accounts Receivable

Schedule 3.11

  Inventories

Schedule 3.12

  No Undisclosed Liabilities

Schedule 3.13(a)

  Tax Returns Filed and Taxes Paid

Schedule 3.13(b)

  Delivery of Tax Returns and Information Regarding Audits and Potential Audits

Schedule 3.15(a)

  Employee Benefit Plans

 

iii



--------------------------------------------------------------------------------

Schedule 3.16(a)

  Compliance with Legal Requirements

Schedule 3.16(b)

  Governmental Authorizations

Schedule 3.16(c)

  Work Orders and Deficiencies

Schedule 3.17(a)

  Legal Proceedings

Schedule 3.17(b)

  Orders

Schedule 3.17(c)

  Compliance with Orders

Schedule 3.18

  Absence of Certain Changes and Events

Schedule 3.19(a)

  Contracts

Schedule 3.19(b)

  Contract Assignment

Schedule 3.19(c)

  No Defaults

Schedule 3.20

  Insurance

Schedule 3.21

  Environmental Matters

Schedule 3.22(a)

  Employee Information

Schedule 3.23(b)

  Labor Disputes; Compliance

Schedule 3.24(b)

  Seller Contracts Relating to Intellectual Property Assets

Schedule 3.24c)

  Ownership of Intellectual Property Assets, Etc.

Schedule 3.24(d)

  Patents

Schedule 3.24(e)

  Marks

Schedule 3.24(h)

  Net Names

Schedule 3.25

  Relationships with Related Persons

Schedule 5.3

  Material Consents

Schedule 6.3

  Buyer’s Consents

Schedule 7.1(b)

  Severance Employees

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (“Agreement”) is dated December 20, 2007 by and
between CARAUSTAR INDUSTRIAL CANADA, INC., a Nova Scotia corporation (“Buyer”),
and 2789737 MANITOBA LTD. d/b/a MAYERS FIBRE TUBE & CORE, a Canadian-controlled
private corporation (“Seller”);

RECITALS

WHEREAS, Buyer desires to purchase, and Seller desires to sell, the Assets of
Seller for the consideration and pursuant to the terms and conditions set forth
in this Agreement;

NOW, THEREFORE, for and in consideration of the mutual premises and covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged conclusively, the parties,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS; INTERPRETATION

1.1 Definitions.

For purposes of this Agreement, the following terms and variations thereof have
the meanings specified or referred to in this Section 1.1:

“Accounts Receivable” means (a) all trade accounts receivable and other rights
to payment from customers of Seller and the full benefit of all security for
such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of Seller, and (b) any claim, remedy or other
right related to any of the foregoing.

“Appurtenances” means all privileges, rights, easements, hereditaments and
appurtenances belonging to or for the benefit of the Land, including all
easements appurtenant to and for the benefit of any Land (a “Dominant Parcel”)
for, and as the primary means of access between, the Dominant Parcel and a
public way, or for any other use upon which lawful use of the Dominant Parcel
for the purposes for which it is presently being used is dependent, and all
rights existing in and to any streets, alleys, passages and other rights-of-way
included thereon or adjacent thereto (before or after vacation thereof) and
vaults beneath any such streets.

“Assets” is defined in Section 2.1.

“Assignment and Assumption Agreement” is defined in Section 2.10(a)(ii).

“Assumed Liabilities” is defined in Section 2.4(a).

“Best Efforts” means the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances to achieve that result as
expeditiously as possible; provided, however, that a Person required to use Best
Efforts under this Agreement will not thereby be required to take actions that
would result in a material adverse change in the benefits to such Person of this
Agreement and the Contemplated Transactions or to dispose of or make any change
to its business, expend any material funds or incur any other material burden.



--------------------------------------------------------------------------------

“Bill of Sale” is defined in Section 2.10(a)(i).

“Breach” means any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of this Agreement or any other Contract, or any event which
with the passing of time or the giving of notice, or both, would constitute such
a breach, inaccuracy or failure.

“Business Day” means any day other than (a) Saturday, Sunday or a statutory or
civic holiday, or (b) any other day on which chartered banks in the Province of
Manitoba are closed.

“Buyer” is defined in the first paragraph of this Agreement.

“Buyer Indemnified Persons” is defined in Section 8.2.

“CAD” means the currency of Canada, the Canadian dollar.

“Closing” is defined in Section 2.9.

“Closing Accounts Payable” means Liabilities of Seller as of the Closing Date
which shall be reflected in the Closing Financial Statements, calculated in
accordance with GAAP.

“Closing Accounts Receivable” means Accounts Receivable of Seller as of the
Closing Date (net of Accounts Receivable greater than ninety (90) days old)
which shall be reflected in the Closing Financial Statements, calculated in
accordance with GAAP.

“Closing Net Working Capital” means Closing Accounts Receivable minus Closing
Accounts Payable, plus Closing Inventory.

“Closing Date” is defined in Section 2.9.

“Closing Date Financial Statements” is defined in Section 2.11.

“Closing Inventory” means marketable and useable Inventory of Seller as set
forth in the Closing Financial Statements and as determined in accordance with
Section 2.13 hereof, including finished goods.

“Closing Purchase Price Certificate” is defined in Section 2.11.

“Confidential Information” is defined in Section 9.1.

“Consent” means any approval, consent, ratification, waiver or other
authorization.

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement.

“Contract” means any agreement, contract, Lease, consensual obligation, promise
or undertaking (whether written or oral and whether express or implied), whether
or not legally binding relating to the Purchased Business.

“Copyrights” is defined in Section 3.24(a)(iii).

“Damages” is defined in Section 8.2.

“Effective Time” means 12:01 a.m. (Winnipeg time) on January 1, 2008.

 

2



--------------------------------------------------------------------------------

“Employee Plans” is defined in Section 3.15(a).

“Encumbrance” means any charge, claim, condition, equitable interest, lien,
option, pledge, security interest, mortgage, right of way, easement,
encroachment, servitude, right of first option, right of first refusal or
similar restriction, including any restriction on use, voting (in the case of
any security or equity interest), transfer, receipt of income or exercise of any
other attribute of ownership.

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwaters, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life and any other environmental medium or natural resource.

“Environmental, Health and Safety Liabilities” means any cost, damages, expense,
liability, obligation or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law, including those
consisting of or relating to:

(a) any environmental, health or safety matter or condition (including on-site
or off-site contamination, occupational safety and health and regulation of any
chemical substance or product);

(b) any fine, penalty, judgment, award, settlement, legal or administrative
proceeding, damages, loss, claim, demand or response, remedial or inspection
cost or expense arising under any Environmental Law or Occupational Safety and
Health Law;

(c) financial responsibility under any Environmental Law or Occupational Safety
and Health Law for cleanup costs or corrective action, including any cleanup,
removal, containment or other remediation or response actions (“Cleanup”)
required by any Environmental Law or Occupational Safety and Health Law (whether
or not such Cleanup has been required or requested by any Governmental Body or
any other Person) and for any natural resource damages; or

(d) any other compliance, corrective or remedial measure required under any
Environmental Law or Occupational Safety and Health Law.

“Environmental Law” means any Legal Requirement, including the Canadian
Environmental Protection Act, 1999 and The Environment Act (Manitoba) and The
Contaminated Sites Remediation Act (Manitoba), that requires or relates to:

(a) advising appropriate authorities, employees or the public of intended or
actual Releases of pollutants or hazardous substances or materials, violations
of discharge limits or other prohibitions and the commencement of activities,
such as resource extraction or construction, that could have significant impact
on the Environment;

(b) preventing or reducing to acceptable levels the Release of pollutants or
hazardous substances or materials into the Environment;

(c) reducing the quantities, preventing the Release or minimizing the hazardous
characteristics of wastes that are generated;

(d) assuring that products are designed, formulated, packaged and used so that
they do not present unreasonable risks to human health or the Environment when
used or disposed of;

(e) protecting resources, species or ecological amenities;

 

3



--------------------------------------------------------------------------------

(f) reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil or other potentially harmful substances;

(g) cleaning up pollutants that have been Released, preventing the Threat of
Release or paying the costs of such clean up or prevention; or

(h) making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.

“Excluded Assets” is defined in Section 2.2.

“Facilities” means any real property, leasehold or other interest in real
property currently owned or operated by Seller, including the Tangible Personal
Property used or operated by Seller at the respective locations of the Real
Property specified in Section 3.7.

“GAAP” means generally accepted accounting principles for financial reporting in
Canada, as in effect from time to time.

“Governing Documents” means, with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b) if
a general partnership, the partnership agreement and any statement of
partnership; (c) if a limited partnership, the limited partnership agreement and
the certificate of limited partnership; (d) if a limited liability company, the
articles of organization and operating agreement or regulations; (e) if another
type of Person, any other charter or similar document adopted or filed in
connection with the creation, formation or organization of the Person; (f) all
equityholders’ agreements, voting agreements, voting trust agreements, joint
venture agreements, registration rights agreements or other agreements or
documents relating to the organization, management or operation of any Person or
relating to the rights, duties and obligations of the equityholders of any
Person; and (g) any amendment or supplement to any of the foregoing.

“Governmental Authorization” means any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.

“Governmental Body” means any:

(a) nation, federal, state, provincial, county, city, town, borough, village,
district or other jurisdiction;

(b) federal, state, provincial, local, municipal, foreign or other government;

(c) governmental or quasi-governmental authority of any nature (including any
agency, branch, department, board, commission, court, tribunal or other entity
exercising governmental or quasi-governmental powers);

(d) multinational organization or body;

(e) body exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; or

(f) official of any of the foregoing.

 

4



--------------------------------------------------------------------------------

“GST” means all taxes payable under the Excise Tax Act (Canada) or under any
provincial legislation similar to the Excise Tax Act (Canada), and any reference
to a specific provision of the Excise Tax Act (Canada) or any such provincial
legislation shall refer to any successor provision thereto of like or similar
effect.

“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment or use (including any withdrawal or other
use of groundwater) of Hazardous Material in, on, under, about or from any of
the Facilities or any part thereof into the Environment and any other act,
business, operation or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm, to persons or property on or off the
Facilities.

“Hazardous Material” means any substance, material or waste which is or will
foreseeably be regulated by any Governmental Body, including any material,
substance or waste which is defined as a “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous waste,” “restricted
hazardous waste,” “contaminant,” “toxic waste” or “toxic substance” under any
provision of Environmental Law, and including petroleum, petroleum products,
asbestos, presumed asbestos-containing material or asbestos-containing material,
urea formaldehyde and polychlorinated biphenyls.

“Improvements” means all buildings, structures, fixtures and improvements
located on the Land or included in the Assets, including those under
construction.

“Indemnified Person” is defined in Section 8.7.

“Indemnifying Person” is defined in Section 8.7.

“Intellectual Property Assets” is defined in Section 3.24(a).

“Interim Balance Sheet” is defined in Section 3.3.

“Inventories” means all inventories of Seller, wherever located, including all
finished goods, work in process, raw materials, spare parts and all other
materials and supplies to be used or consumed by Seller in the production of
finished goods.

“Knowledge” means, in the case of an individual, the actual knowledge of an
individual, and, in the case of the Seller, means a fact or other matter that
either Kerry Tatelman, Wayne Riguidel or Ben Clarke has actual knowledge of
after a reasonable investigation.

“Land” means all parcels and tracts of land in which Seller has an ownership
interest as more specially described on Schedule 2.2(k).

“Lease” means any Real Property Lease or any lease or rental agreement, license,
right to use or installment and conditional sale agreement to which Seller is a
party and any other Seller Contract pertaining to the leasing or use of any
Tangible Personal Property.

“Legal Requirement” means any federal, state, provincial, local, municipal,
foreign, international, multinational or other constitution, law, ordinance,
principle of common law, code, regulation, statute or treaty.

“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued,

 

5



--------------------------------------------------------------------------------

disputed or undisputed, liquidated or unliquidated, secured or unsecured, joint
or several, due or to become due, vested or unvested, executory, determined,
determinable or otherwise, and whether or not the same is required to be accrued
on the financial statements of such Person.

“Marks” is defined in Section 3.24(a)(i).

“Material Consents” is defined in Section 5.3.

“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (such as
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.

“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

“Ordinary Course of Business” an action taken by a Person will be deemed to have
been taken in the Ordinary Course of Business only if that action:

(a) is consistent in nature, scope and magnitude with the past practices of such
Person and is taken in the ordinary course of the normal, day-to-day operations
of such Person; and

(b) does not require authorization by the board of directors or shareholders of
such Person (or by any Person or group of Persons exercising similar authority)
and does not require any other separate or special authorization of any nature.

“Patents” is defined in Section 3.24(a)(ii).

“Permitted Encumbrances” is defined in Section 3.8.

“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.

“Plant Lease Agreement” means the lease of the Land and certain Improvements
that are located at 1707 Dugald Road, Winnipeg, Manitoba, Canada, in the form
attached as Schedule 2.10(a)(iii).

“Plant Lease Property” means the Land and those Improvements that are subject to
the Plant Lease Agreement.

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.

“Purchased Business” means the business of manufacturing and selling tubes and
cores as presently carried on by the Seller.

“Purchase Price” is defined in Section 2.3.

“Real Property” means the Land and Improvements and all Appurtenances thereto
and the Plant Lease Property.

 

6



--------------------------------------------------------------------------------

“Real Property Lease” means any Lease of Real Property.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Related Person” means

(a) with respect to a particular individual:

(i) each other member of such individual’s Family (as defined below);

(ii) any Person that is directly or indirectly controlled by any one or more
members of such individual’s Family;

(iii) any Person in which members of such individual’s Family hold (individually
or in the aggregate) a Material Interest (as defined below); and

(iv) any Person with respect to which one or more members of such individual’s
Family serves as a director, officer, partner, executor or trustee (or in a
similar capacity).

(b) With respect to a specified Person other than an individual:

(i) any Person that directly or indirectly controls, is directly or indirectly
controlled by or is directly or indirectly under common control with such
specified Person;

(ii) any Person that holds a Material Interest (as defined below) in such
specified Person;

(iii) each Person that serves as a director, officer, partner, executor or
trustee of such specified Person (or in a similar capacity);

(iv) any Person in which such specified Person holds a Material Interest; and

(v) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity).

For purposes of this definition: (a) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise; (b) the “Family” of an individual includes (i) the
individual, (ii) the individual’s spouse, (iii) any other natural person who is
related to the individual or the individual’s spouse within the second degree,
and (iv) any other natural person who resides with such individual; and
(c) “Material Interest” means direct or indirect beneficial ownership of voting
securities or other voting interests representing at least ten percent (10%) of
the outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the Environment or into or out of any property.

 

7



--------------------------------------------------------------------------------

“Remedial Action” means all actions, including any capital expenditures,
required or voluntarily undertaken: (a) to clean up, remove, treat or in any
other way address any Hazardous Material or other substance; (b) to prevent the
Release or Threat of Release or to minimize the further Release of any Hazardous
Material or other substance so it does not migrate or endanger or threaten to
endanger public health or welfare or the Environment; (c) to perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(d) to bring all Facilities and the operations conducted thereon into compliance
with Environmental Laws and environmental Governmental Authorizations.

“Representative” means, with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.

“Retained Liabilities” is defined in Section 2.4(b).

“Schedule” means a Schedule to this Agreement, including, without limitation,
the disclosure Schedules delivered by Seller to Buyer pursuant to Article III
concurrently with the execution and delivery of this Agreement.

“Section” means a section of this Agreement.

“Seller” is defined in the first paragraph of this Agreement.

“Seller Contract” means any Contract relating to the Purchased Business
(a) under which Seller has or may acquire any rights or benefits, (b) under
which Seller has or may become subject to any obligation or liability, or (c) by
which Seller or any of the assets owned or used by Seller is or may become
bound.

“Seller Indemnified Persons” is defined in section 8.3.

“Software” means all computer software and subsequent versions thereof,
including source code, object, executable or binary code, objects, comments,
screens, user interfaces, report formats, templates, menus, buttons and icons
and all files, data, materials, manuals, design notes and other items and
documentation related thereto or associated therewith.

“Subsidiary” means, with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.

“Tangible Personal Property” means all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, materials, vehicles and other
items of tangible personal property (other than Inventories) of every kind owned
or leased by Seller and used in the Purchased Business (wherever located and
whether or not carried on Seller’s books), together with any express or implied
warranty by the manufacturers or sellers or lessors of any item or component
part thereof and all maintenance records and other documents relating thereto.

“Target Net Working Capital” means $2,463,000 CAD.

 

8



--------------------------------------------------------------------------------

“Tax” means any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social services, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative, add-on minimum, estimated, or other tax, fee, assessment, levy,
tariff, charge or duty of any kind whatsoever and any interest, penalty,
addition or additional amount thereon imposed, assessed or collected, whether
disputed or not, by or under the authority of any Governmental Body or payable
under any tax-sharing agreement or any other Contract.

“Tax Recapture Amount” means that portion of recapture tax due and payable by
Seller as determined by Deloitte and Touche LLP based on the difference of
$32,000 between Seller’s depreciated net book value for fixed assets and Buyer’s
allocation of $602,000 of the Purchase Price to fixed assets as set forth on
Schedule 2.5 hereof.

“Tax Return” means any return (including any information return), report,
statement, Schedule, notice, form, declaration, claim for refund or other
document or information (including any amendment thereof) filed with or
submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection or payment of
any Tax or in connection with the administration, implementation or enforcement
of or compliance with any Legal Requirement relating to any Tax.

“Third Party” means a Person that is not a party to this Agreement.

“Third-Party Claim” means any claim against any Indemnified Person by a Third
Party, whether or not involving a Proceeding.

“Threat of Release” means a reasonable likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.

1.2 Interpretation. In this Agreement, unless a clear contrary intention
appears:

(i) the singular number includes the plural number and vice versa;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(iii) reference to any gender includes each other gender;

(iv) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;

(v) reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;

 

9



--------------------------------------------------------------------------------

(vi) “hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof;

(vii) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;

(viii) “or” is used in the inclusive sense of “and/or”;

(ix) with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”; and

(x) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits, Schedules or amendments thereto.

ARTICLE II

SALE AND TRANSFER OF ASSETS; CLOSING; PURCHASE PRICE

2.1 Assets to be Sold. Pursuant to the terms and subject to the conditions set
forth in this Agreement, at the Closing, but effective as of the Effective Time,
Seller shall sell, convey, assign, transfer and deliver to Buyer, and Buyer
shall purchase and acquire from Seller, free and clear of any Encumbrances other
than Permitted Encumbrances, all of Seller’s right, title and interest in and to
all of Seller’s property and assets, personal or mixed, tangible and intangible,
of every kind and description, wherever located, used in or forming part of the
Purchased Business, including the following (but excluding the Excluded Assets)
(hereinafter collectively referred to as the “Assets”):

(a) all Tangible Personal Property, including without limitation those items
described in Schedule 2.1(a);

(b) all Inventories;

(c) Accounts Receivable which are less than ninety (90) days old as of the
Closing Date;

(d) all Seller Contracts listed in Schedule 2.4(a), and all outstanding offers
or solicitations made by or to Seller to enter into any Contract;

(e) all Governmental Authorizations relevant to the Purchased Business, and all
pending applications therefor or renewals thereof, in each case to the extent
transferable to Buyer, including those listed in Schedule 3.16(b);

(f) all data and Records related to the operations of the Purchased Business by
Seller, including client and customer lists and Records, referral sources,
research and development reports and Records, production reports and Records,
service and warranty Records, equipment logs, operating guides and manuals,
financial and accounting Records, creative materials, advertising materials,
promotional materials, studies, reports, correspondence and other similar
documents and Records and, subject to Legal Requirements, copies of all
personnel Records and other Records described in Section 2.2(g);

 

10



--------------------------------------------------------------------------------

(g) all of the intangible rights and property of Seller in respect of the
Purchased Business, including Intellectual Property Assets, going concern value,
goodwill, telephone, telecopy and e-mail addresses and listings and those items
listed in Schedule 3.24(d), (e) and (h);

(h) all insurance benefits, including rights and proceeds, arising from or
relating to the Assets or the Assumed Liabilities prior to the Effective Time,
unless expended in accordance with this Agreement;

(i) all claims of Seller against third parties relating to the Assets, whether
choate or inchoate, known or unknown, contingent or noncontingent, including all
such claims listed in Schedule 2.1(i);

(j) all rights of Seller relating to deposits and prepaid expenses, claims for
refunds and rights to offset in respect thereof that are not listed in Schedule
2.2(d) and that are not excluded under Section 2.2(h); and

(k) the right to the continued and uninterrupted use of the name “Mayers Fibre
Tube & Core” in order that, amongst other things, Buyer shall be entitled to
represent itself as carrying on the Purchased Business in continuation of
Seller, such right to include all logos, marks or stylized depictions.

Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability related to the
Assets unless Buyer expressly assumes that Liability pursuant to Section 2.4(a)
(Assumed Liabilities).

2.2 Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.1 (Assets to be sold) or elsewhere in this Agreement, the following
assets of Seller (collectively, the “Excluded Assets”) are not part of the sale
and purchase contemplated hereunder, are excluded from the Assets and shall
remain the property of Seller after the Closing:

(a) all cash, cash equivalents and investments;

(b) all minute books, stock Records and corporate seals;

(c) the shares of capital stock of Seller held in treasury;

(d) those rights relating to deposits and prepaid expenses and claims for
refunds and rights to offset in respect thereof listed in Schedule 2.2(d);

(e) all life insurance benefits and proceeds receivable, and all insurance other
policies and rights thereunder (except to the extent specified in Section 2.1(h)
and (i));

(f) all of the Seller Contracts listed in Schedule 2.2(f);

(g) all personnel Records and other Records that Seller is required by law to
retain in its possession;

(h) all claims for refund of Taxes;

(i) all rights in connection with and assets of the Employee Plans;

(j) all rights of Seller under this Agreement, the Bill of Sale, and the
Assignment and Assumption Agreement and any other documents executed in
connection with this Agreement;

 

11



--------------------------------------------------------------------------------

(k) the property and assets expressly designated in Schedule 2.2(k), including
the Plant Lease Property which shall be subject to a lease with Buyer with an
exclusive option to purchase as set forth in the Plant Lease Agreement.

(l) accounts receivable which are ninety (90) days or more old;

(m) all deferred investment tax credits; and

(n) all obsolete, unusable or unsaleable inventory as determined pursuant to
Section 2.13.

2.3 Consideration. The consideration for the Assets (the “Purchase Price”) will
be (a) $5,600,000 CAD (i) decreased by the amount that Target Net Working
Capital exceeds Closing Net Working Capital as of the close of business on the
day prior to the Closing Date, and (ii) increased by the Tax Recapture Amount,
and (b) the assumption of the Assumed Liabilities. In accordance with
Section 2.10(b), at the Closing, the Purchase Price shall be delivered by Buyer
to Seller by wire transfer or delivery of other immediately available funds. The
Plant Lease Property shall be subject to a lease with an exclusive option
granted to Buyer to purchase the Plant Lease Property for $3,500,000 CAD, which
shall be paid upon Seller’s exercise of the option as specifically set forth in
the Plant Lease Agreement.

2.4 Liabilities.

(a) Assumed Liabilities. On the Closing Date, but effective as of the Effective
Time, Buyer shall assume all rights under and agree to discharge, satisfy,
perform and fulfill all of the Seller’s purchase orders and sales orders entered
into by the Seller in the Ordinary Course of Business as specifically set forth
in Schedule 2.4(a), together with those additional Liabilities of Seller
specifically set forth in Schedule 2.4(a) (collectively the “Assumed
Liabilities”).

(b) Retained Liabilities. The Retained Liabilities shall remain the sole
responsibility of, and shall be retained, paid, performed and discharged solely
by Seller. “Retained Liabilities” shall mean every Liability of Seller other
than the Assumed Liabilities which are specifically listed in Schedule 2.4(a).

2.5 Allocation. The Purchase Price shall be allocated in accordance with
Schedule 2.5. After the Closing, the parties shall make consistent use of the
allocation, fair market value and useful lives specified in Schedule 2.5 for all
Tax purposes and in all filings, declarations and reports with the appropriate
Governmental Body in respect thereof. In any Proceeding related to the
determination of any Tax, neither Buyer nor Seller shall contend or represent
that such allocation is not a correct allocation.

2.6 ETA Election. Buyer and Seller shall elect jointly under subsection 167(1)
of the Excise Tax Act (Canada) in the form prescribed for the purposes of that
subsection, in respect of the sale and transfer of the Assets hereunder, and
Buyer shall file such election in its GST return for its reporting period that
includes the Closing Date.

2.7 Transfer Taxes. Buyer shall be liable for and shall pay all federal and
provincial sales taxes (including any retail sales taxes) and all other taxes,
duties, fees or other like charges of any jurisdiction properly payable in
connection with the transfer of the Assets by Seller to Buyer.

2.8 ITA Election. Buyer and Seller agree to elect jointly in the prescribed form
under section 22 of the ITA as to the sale of the accounts receivable and other
assets that are referred to in Subsection 2.1(c) and described in Section 22 of
the ITA and to designate in such election an amount equal to the portion of the
Purchase Price allocated to such assets pursuant to Section 2.5 as the
consideration paid by the Buyer therefor.

 

12



--------------------------------------------------------------------------------

2.9 Closing. The consummation of the purchase and sale provided for in this
Agreement (the “Closing”) will take place by overnight deliveries and electronic
communications pursuant to procedures agreed upon by Buyer and Seller and shall
be deemed effective as of 12:01 a.m. (Winnipeg time) on January 1, 2008 (the
“Closing Date”).

2.10 Closing Obligations. In addition to any other documents to be delivered
under other provisions of this Agreement, at the Closing:

(a) Seller shall deliver to Buyer:

(i) a bill of sale for all of the Assets that are Tangible Personal Property in
the form of Exhibit 2.10(a)(i) (the “Bill of Sale”) executed by Seller;

(ii) an assignment of all of the Assets that are intangible personal property in
the form of Exhibit 2.10(a)(ii), which assignment shall also contain Buyer’s
undertaking and assumption of the Assumed Liabilities (the “Assignment and
Assumption Agreement”) executed by Seller;

(iii) a lease agreement for the lease of the Plant Lease Property with an
exclusive option to purchase for $3,500,000 CAD in the form of Exhibit
2.10(a)(iii) (the “Plant Lease Agreement”) executed by Seller;

(iv) assignments of all Intellectual Property Assets and separate assignments of
all registered Marks, Patents and Copyrights in the form of Exhibit 2.10(a)(iv)
Intellectual Property Assignment Agreement executed by Seller;

(v) such other deeds, bills of sale, assignments, certificates of title,
documents and other instruments of transfer and conveyance as may reasonably be
requested by Buyer in order to carry out the Contemplated Transactions, each in
form and substance satisfactory to Buyer and its legal counsel, acting
reasonably, and executed by Seller; and

(vi) non-competition agreements in the form of Exhibit 2.10(a)(vi), (the
“Non-competition Agreements”).

(vii) a certificate executed by Seller as to the accuracy of its representations
and warranties as of the date of this Agreement and as of the Closing in
accordance with Section 5.1 (Accuracy of Representations) and as to its
compliance with and performance of their covenants and obligations to be
performed or complied with at or before the Closing in accordance with
Section 5.2 (Seller’s Performance);

(viii) a certificate of an officer of Seller certifying, as complete and
accurate as of the Closing, attached copies of the Governing Documents of
Seller, certifying and attaching all requisite resolutions or actions of
Seller’s board of directors and shareholders approving the execution and
delivery of this Agreement and the consummation of the Contemplated Transactions
and certifying to the incumbency and signatures of the officers of Seller
executing this Agreement and any other document relating to the Contemplated
Transactions;

(ix) the GST joint election referred to in Section 2.6 above;

 

13



--------------------------------------------------------------------------------

(x) the Interim Balance Sheet referred to in Section 3.3 hereof;

(xi) a Closing Purchase Price Certificate (defined in Section 2.11 hereof);

(xii) a clearance certificate issued pursuant to The Tax Administration and
Miscellaneous Taxes Act (Manitoba) to the effect that all taxes under said Act
relating to the Assets have been paid by Seller, save only tax payable by Buyer
as a direct result of the Contemplated Transactions. Such certificate shall be
delivered as soon as possible after the Closing Date;

(xiii) a clearance certificate issued pursuant to The Workers Compensation Act
(Manitoba) to the effect that all amounts as may be required to be paid by
Seller under said Act relating to Seller’s Business have been paid by Seller.
Such certificate shall be delivered as soon as possible after the Closing Date;

(xiv) a consulting agreement executed by Ben Clarke, in the form of Exhibit
2.10(xiv) (the “Clarke Consulting Agreement”);

(xv) an employment agreement executed by Wayne Riguidel, in the form of Exhibit
2.10(xiii) (the “Riguidel Employment Agreement”);

(xvi) a personal guaranty agreement executed by Kerry Tatelman, in the form of
Exhibit 2.10(xvi) (the “Personal Guaranty”); and

(xviii) dissolution of the Business Name “Mayers Fibre Tube & Core.”

(b) Buyer shall deliver to Seller:

(i) the Purchase Price payable to Seller pursuant to Section 2.3 hereof by wire
transfer to an account specified by Seller in a writing delivered to Buyer at
least three (3) Business Days prior to the Closing Date;

(ii) the Assignment and Assumption Agreement executed by Buyer;

(iii) the Plant Lease Agreement executed by Buyer;

(iv) the Intellectual Property Assignment Agreement executed by Buyer;

(v) the Non-competition Agreements executed by Buyer;

(vi) the Clarke Consulting Agreement executed by Buyer;

(vii) the Riguidel Employment Agreement executed by Buyer;

(viii) a certificate executed by Buyer as to the accuracy of its representations
and warranties as of the date of this Agreement and as of the Closing in
accordance with Section 6.1 (Accuracy of Representations) and as to its
compliance with and performance of its covenants and obligations to be performed
or complied with at or before the Closing in accordance with Section 6.2
(Buyer’s Performance);

(ix) a certificate of the Secretary of Buyer certifying, as complete and
accurate as of the Closing, attached copies of the Governing Documents of Buyer
and certifying

 

14



--------------------------------------------------------------------------------

and attaching all requisite resolutions or actions of Buyer’s board of directors
approving the execution and delivery of this Agreement and the consummation of
the Contemplated Transactions and certifying to the incumbency and signatures of
the officers of Buyer executing this Agreement and any other document relating
to the Contemplated Transactions.

(x) the GST joint election referred to in Section 2.6 above, along with an
undertaking to self-assess for GST; and

(xi) such other documents and other instruments as may reasonably be requested
by Seller in order to carry out the Contemplated Transactions, each in form and
substance satisfactory to Seller and its legal counsel, acting reasonably, and
executed by Buyer.

2.11 Purchase Price Adjustment.

The parties agree that the Purchase Price shall be adjusted in accordance with
the following provisions:

(a) On the Closing Date, Seller will furnish to Buyer a certificate signed by an
authorized signing officer of Seller (the “Closing Purchase Price Certificate”),
certifying (i) the Closing Accounts Receivable, (ii) the Closing Accounts
Payable, and (iii) the Closing Inventory in each case, calculated as required by
this Agreement or as otherwise consistent with past practice; the statements of
the Closing Accounts Payable, the Closing Accounts Receivable, and the Closing
Inventory are collectively referred to as the “Closing Date Financial
Statements”). Prior to Closing, Seller shall deliver to Buyer and its
Representatives copies of the work papers and all other information in the
preparation of the Closing Date Financial Statements and the Closing Purchase
Price Certificate at all times prior to the Closing and such other information
as may be reasonably requested by Buyer.

(b) The Purchase Price shall be decreased by the amount that the Target Net
Working Capital exceeds Closing Net Working Capital.

(c) Within forty-five (45) days of receiving the Closing Purchase Price
Certificate and the Closing Date Financial Statements (the “Review Period”),
Buyer shall have the right to verify the accuracy of the Closing Purchase Price
Certificate and the Closing Date Financial Statements through its own
post-Closing investigation. If Buyer delivers written notice (the “Dispute
Notice”) to Seller within the Review Period stating that Buyer objects to any
item in the Closing Purchase Price Certificate and Closing Date Financial
Statements, specifying in reasonable detail the basis for such objection and
setting forth Buyer’s proposed modification to such item (and any amounts due to
Buyer as a result thereof), Seller shall remit to Buyer the amount specified in
the Dispute Notice in accordance with the indemnification rights set forth in
Article VIII hereof, absent any written objection from Seller. Seller may object
to the Dispute Notice by delivering to Buyer written notice of its objection
which is required to be delivered to and received by Buyer within seven
(7) Business Days of the date of receipt by the Seller of the Dispute Notice.

(d) If Seller duly gives Buyer notice of an objection, and if Seller and Buyer
fail to resolve the issues outstanding with respect to the Closing Purchase
Price Certificate and the Closing Date Financial Statements within thirty
(30) days of Buyer’s receipt of Seller’s objection notice, Seller and Buyer
shall submit the issues remaining in dispute to PricewaterhouseCoopers LLP,
independent public accountants (the “Independent Accountants”). If issues are
submitted to the Independent Accountants for resolution, (i) Seller and Buyer
shall furnish or cause to be furnished to the Independent Accountants such work
papers and other documents and information relating to the disputed issues as
the Independent Accountants may request and are available to that party or its
agents and shall be afforded the opportunity

 

15



--------------------------------------------------------------------------------

to present to the Independent Accountants any material relating to the disputed
issues and to discuss the issues with the Independent Accountants, (ii) the
determination by the Independent Accountants, as set forth in a notice to be
delivered to both Seller and Buyer within sixty (60) days of the submission to
the Independent Accountants of the issues remaining in dispute, shall be final,
binding and conclusive on the parties and shall be used in the calculation of
the Closing Date Financial Statements, and (iii) Seller and Buyer will each bear
fifty percent (50%) of the fees and costs of the Independent Accountants for
such determination. Upon agreement with respect to all matters in dispute, or
upon a decision of the Independent Accountants with respect to the matters in
dispute, any post-closing adjustment of the Purchase Price shall be done by
Seller paying to any such deficiency to Buyer in immediately available funds.

2.12 Consents.

(a) If there are any Material Consents that have not yet been obtained (or
otherwise are not in full force and effect) as of the Closing, in the case of
each Seller Contract as to which such Material Consents were not obtained (or
otherwise are not in full force and effect) (the “Restricted Material
Contracts”), Buyer may waive the closing conditions as to any such Material
Consent and elect to have Seller continue its efforts to obtain the Material
Consents.

If Buyer elects to have Seller continue its efforts to obtain any Material
Consents and the Closing occurs, notwithstanding Sections 2.1 (Assets to be
Sold) and 2.4 (Liabilities), neither this Agreement nor the Assignment and
Assumption Agreement nor any other document related to the consummation of the
Contemplated Transactions shall constitute a sale, assignment, assumption,
transfer, conveyance or delivery or an attempted sale, assignment, assumption,
transfer, conveyance or delivery of the Restricted Material Contracts, and
following the Closing, the parties shall use Best Efforts, and cooperate with
each other, to obtain the Material Consent relating to each Restricted Material
Contract as quickly as practicable. Pending the obtaining of such Material
Consents relating to any Restricted Material Contract, the parties shall
cooperate with each other in any reasonable and lawful arrangements designed to
provide to Buyer the benefits of use of the Restricted Material Contract for its
term (or any right or benefit arising thereunder, including the enforcement for
the benefit of Buyer of any and all rights of Seller against a third party
thereunder). Once a Material Consent for the sale, assignment, assumption,
transfer, conveyance and delivery of a Restricted Material Contract is obtained,
Seller shall promptly assign, transfer, convey and deliver such Restricted
Material Contract to Buyer, and Buyer shall assume the obligations under such
Restricted Material Contract assigned to Buyer from and after the date of
assignment to Buyer pursuant to a special-purpose assignment and assumption
agreement substantially similar in terms to those of the Assignment and
Assumption Agreement (which special-purpose agreement the parties shall prepare,
execute and deliver in good faith at the time of such transfer, all at no
additional cost to Buyer).

(b) If there are any Consents not listed on Schedule 5.3 necessary for the
assignment and transfer of any Seller Contracts to Buyer (the “Non-material
Consents”) which have not yet been obtained (or otherwise are not in full force
and effect) as of the Closing, Buyer shall accept at the Closing, in the case of
each of Seller Contracts as to which such Non-material Consents were not
obtained (or otherwise are not in full force and effect) (the “Restricted
Non-material Contracts”), the assignment of such Restricted Non-material
Contract, and Seller agrees to cooperate with Buyer to obtain the applicable
Non-material Consent as soon as practicable after the Closing.

2.13 Closing Inventory. In determining the Closing Inventory Buyer shall not be
obliged to purchase any inventory that is obsolete, unusable and/or unsaleable.
Buyer and Seller shall conduct a physical inventory count on or prior the
Closing Date (but no more than 3 Business Days prior to the Closing Date) at
which time the parties shall jointly determine whether any inventory is
obsolete,

 

16



--------------------------------------------------------------------------------

unusable and/or unsaleable. Buyer and Seller shall each designate a
representative to participate in the physical inventory count and who shall have
the authority to make a determination regarding whether any inventory is
obsolete, unusable and/or unsaleable.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF SELLER

Seller represents and warrants, to Buyer as follows:

3.1 Organization and Good Standing.

(a) Seller is a corporation duly organized, validly existing and in good
standing under the laws of Manitoba, with full corporate power and authority to
conduct its business as it is now being conducted, to own or use the properties
and assets that it purports to own or use, and to perform all its obligations
under the Seller Contracts.

3.2 Enforceability; Authority; No Conflict.

(a) This Agreement constitutes the legal, valid and binding obligation of Seller
enforceable against it in accordance with its terms. Upon the execution and
delivery by Seller of each agreement to be executed or delivered by Seller at
the Closing (collectively, the “Seller’s Closing Documents”), each of Seller’s
Closing Documents will constitute the legal, valid and binding obligation of
Seller enforceable against Seller in accordance with its terms. Seller has the
absolute and unrestricted right, power and authority to execute and deliver this
Agreement and Seller’s Closing Documents to which it is a party and to perform
its obligations under this Agreement and Seller’s Closing Documents, and such
action has been duly authorized by all necessary action by Seller’s shareholders
and board of directors.

(b) Except as set forth in Schedule 3.2(b), neither the execution and delivery
of this Agreement nor the consummation or performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time):

(i) Breach (A) any provision of any of the Governing Documents of Seller or
(B) any resolution adopted by the board of directors or the shareholders of
Seller;

(ii) Breach or give any Governmental Body or other Person the right to challenge
any of the Contemplated Transactions or to exercise any remedy or obtain any
relief under any Legal Requirement or any Order to which Seller, or any of the
Assets, may be subject;

(iii) contravene, conflict with or result in a violation or breach of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by Seller or that otherwise relates to the Assets or to the
business of Seller; or

(iv) result in the imposition or creation of any Encumbrance upon or with
respect to any of the Assets.

(c) Except as set forth in Schedule 3.2(c), Seller is not required to give any
notice to or obtain any Consent from any Person in connection with the execution
and delivery of this Agreement or the consummation or performance of any of the
Contemplated Transactions.

 

17



--------------------------------------------------------------------------------

3.3 Financial Statements. Seller has delivered to Buyer: (a) reviewed balance
sheets of 57151 Manitoba Ltd. (the operator of the Purchased Business prior to
its amalgamation with 2789737 Manitoba Ltd. to become the Seller on November 30,
2007) for each of the fiscal years 2004 through 2006, and the related reviewed
statements of income, changes in shareholders’ equity and cash flows for each of
the fiscal years then ended, including in each case the notes thereto; and (b) a
reviewed balance sheet of 57151 Manitoba Ltd. as at November 30, 2007, (the
“Interim Balance Sheet”) and the related unaudited statements of income, changes
in shareholders’ equity, and cash flows for the eleven (11) months then ended,
including in each case the notes thereto. Such financial statements fairly
present the financial condition and the results of operations, changes in
shareholders’ equity and cash flows of Seller as at the respective dates of and
for the periods referred to in such financial statements, all in accordance with
GAAP. The financial statements referred to in this Section reflect the
consistent application of such accounting principles throughout the periods
involved, except as disclosed in the notes to such financial statements. The
financial statements referenced in this Section and the Closing Date Financial
Statements have been prepared from and are in accordance with the accounting
Records of Seller.

3.4 Books and Records. The books of account and other financial Records of
Seller, all of which have been made available to Buyer, are complete and correct
and represent actual, bona fide transactions.

3.5 Sufficiency of Assets. Except as set forth in Schedule 3.5, the Assets
(a) constitute all of the assets, tangible and intangible, of any nature
whatsoever, reasonably necessary to operate the Purchased Business in the manner
presently operated by Seller.

3.6 Description of Owned Real Property. Schedule 3.6 contains a correct legal
description and street address of all tracts, parcels and subdivided lots of
Land and all Real Property in which Seller has an ownership interest, including
an interest as a trustee owner.

3.7 Description of Leased Real Property. Schedule 3.7 contains a correct legal
description and street address of all tracts, parcels and subdivided lots in
which Seller has a leasehold interest and an accurate description (by location,
name of lessor, date of Lease and term expiry date) of all Real Property Leases.

3.8 Title to Assets; Encumbrances.

(a) Seller has good and marketable title to the Real Property, free and clear of
any Encumbrances, other than:

(i) liens for Taxes for the current tax year which are not yet due and payable;
and

(ii) those described in Schedule 3.8(a) (“Real Estate Encumbrances”).

True and complete copies of (A) all deeds, existing title insurance policies and
surveys of or pertaining to the Real Property and (B) all instruments,
agreements and other documents evidencing, creating or constituting any Real
Estate Encumbrances have been delivered to Buyer. Seller warrants to Buyer that,
at the time of Closing, the Real Property shall be free and clear of all Real
Estate Encumbrances other than only those identified on Schedule 3.8(a)
(“Permitted Real Estate Encumbrances”).

(b) Seller owns good and transferable title to all of the other Assets, free and
clear of any Encumbrances other than those described in Schedule 3.8(b)
(“Non-Real Estate Encumbrances”).

 

18



--------------------------------------------------------------------------------

Seller warrants to Buyer that, at the time of Closing, all other Assets shall be
free and clear of all Non-Real Estate Encumbrances other than those identified
on Schedule 3.8(b) as acceptable to Buyer (“Permitted Non-Real Estate
Encumbrances” and, together with the Permitted Real Estate Encumbrances,
“Permitted Encumbrances”).

3.9 Condition of Facilities.

(a) Use of the Real Property for the various purposes for which it is presently
being used is permitted as of right under all applicable zoning legal
requirements. All Improvements are in compliance with all applicable Legal
Requirements, including those pertaining to zoning, building and the disabled,
are in reasonably good repair and in reasonably good condition, ordinary wear
and tear excepted, and are free from latent and patent defects. To the Knowledge
of the Seller, no part of any Improvement encroaches on any real property not
included in the Real Property, and there are no buildings, structures, fixtures
or other Improvements primarily situated on adjoining property which encroach on
any part of the Land. The Land for each owned Facility abuts on and has direct
vehicular access to a public road or has access to a public road via a
permanent, irrevocable, appurtenant easement benefiting such Land and comprising
a part of the Real Property, is supplied with public or quasi-public utilities
and other services appropriate for the operation of the Facilities located
thereon and is not located within any area subject to wetlands regulation or any
similar restriction. To the Knowledge of Seller, there is no existing or
proposed plan to modify or realign any street or highway or any existing or
proposed proceeding that would result in the taking of all or any part of any
Facility or that would prevent or hinder the continued use of any Facility as
heretofore used in the conduct of the business of Seller.

(b) Except as disclosed in Schedule 3.9(b), each item of Tangible Personal
Property is in reasonably good repair and reasonably good operating condition,
ordinary wear and tear excepted, is suitable for immediate use in the Ordinary
Course of Business and is free from latent and patent defects. No item of
Tangible Personal Property is in need of repair or replacement other than as
part of routine maintenance in the Ordinary Course of Business. Except as
disclosed in Schedule 3.9(b), all Tangible Personal Property used in Seller’s
business is in the possession of Seller.

3.10 Accounts Receivable. All Accounts Receivable that are reflected on the
Interim Balance Sheet, on the Closing Date Financial Statements or on the
accounting Records of Seller as of the Closing Date represent or will represent
valid obligations arising from sales actually made or services actually
performed by Seller in the Ordinary Course of Business. Each of such Accounts
Receivable either has been or will be collected in full, without any setoff,
within ninety (90) days after the day on which it first becomes due and payable.
There is no material contest, claim, defense or right of setoff, other than
returns in the Ordinary Course of Business of Seller, under any Contract with
any account debtor of an Account Receivable relating to the amount or validity
of such Account Receivable. Schedule 3.10 contains a complete and accurate list
of all Accounts Receivable as of the date of the Interim Balance Sheet, which
list sets forth the aging of each such Account Receivable.

3.11 Inventories. All items included in the Inventories consist of a quality and
quantity usable and, with respect to finished goods, saleable, in the Ordinary
Course of Business of Seller, except for obsolete items and items of
below-standard quality, all of which have been written off or written down to
net realizable value in the Interim Balance Sheet, in the Closing Date Financial
Statements and accounting Records of Seller as of the Closing Date, as the case
may be. Seller is not in possession of any inventory not owned by Seller, except
as set forth in Schedule 3.11. All of the Inventories have been valued at the
lower of cost or market value. Inventories now on hand that were purchased after
the date of the Interim Balance Sheet were purchased in the Ordinary Course of
Business of Seller at a cost not exceeding market prices prevailing at the time
of purchase. The quantities of each item of Inventories (whether raw materials,
work-in-process or finished goods) are not excessive but are reasonable in the
present circumstances of Seller. Work-in-process Inventories are now valued, and
will be valued on the Closing Date, according to GAAP.

 

19



--------------------------------------------------------------------------------

3.12 No Undisclosed Liabilities. Except as set forth in Schedule 3.12, Seller
has no Liability in respect of the Purchased Business except for Liabilities
reflected or reserved against in the Interim Balance Sheet and current
liabilities incurred in the Ordinary Course of Business of Seller since the date
of the Interim Balance Sheet.

3.13 Taxes.

(a) Tax Returns Filed and Taxes Paid. Seller has filed or caused to be filed on
a timely basis all Tax Returns and all reports with respect to Taxes that are or
were required to be filed pursuant to applicable Legal Requirements. All Tax
Returns and reports filed by Seller are true, correct and complete. Seller has
paid, or made provision for the payment of, all Taxes that have or may have
become due for all periods covered by the Tax Returns or otherwise, or pursuant
to any assessment received by Seller, except such Taxes, if any, as are listed
in Schedule 3.13(a) and are being contested in good faith and as to which
adequate reserves (determined in accordance with GAAP) have been provided in the
Interim Balance Sheet. Except as provided in Schedule 3.13(a), Seller currently
is not the beneficiary of any extension of time within which to file any Tax
Return. No claim has ever been made or is expected to be made by any
Governmental Body in a jurisdiction where Seller does not file Tax Returns that
it is or may be subject to taxation by that jurisdiction. There are no
Encumbrances on any of the Assets that arose in connection with any failure (or
alleged failure) to pay any Tax, and Seller has no Knowledge of any basis for
assertion of any claims attributable to Taxes which, if adversely determined,
would result in any such Encumbrance.

(b) Delivery of Tax Returns and Information Regarding Audits and Potential
Audits. Seller has delivered or made available to Buyer copies of all Tax
Returns for 57151 Manitoba Ltd. filed since December 31, 2004. Schedule 3.13(b)
contains a complete and accurate list of all Tax Returns of Seller that have
been audited or are currently under audit and accurately describe any
deficiencies or other amounts that were paid or are currently being contested.
To the Knowledge of Seller, no undisclosed deficiencies are expected to be
asserted with respect to any such audit. All deficiencies proposed as a result
of such audits have been paid, reserved against, settled or are being contested
in good faith by appropriate proceedings as described in Schedule 3.13(b).
Seller has delivered, or made available to Buyer, copies of any examination
reports, statements or deficiencies or similar items with respect to such
audits. Except as provided in Schedule 3.13(b), Seller has no Knowledge that any
Governmental Body is likely to assess any additional taxes for any period for
which Tax Returns have been filed. There is no dispute or claim concerning any
Taxes of Seller either (i) claimed or raised by any Governmental Body in writing
or (ii) as to which Seller has Knowledge. Except as described in Schedule
3.13(b), Seller has not given or been requested to give waivers or extensions
(or is or would be subject to a waiver or extension given by any other Person)
of any statute of limitations relating to the payment of Taxes of Seller or for
which Seller may be liable.

(c) Proper Accrual. The charges, accruals and reserves with respect to Taxes on
the Records of Seller are adequate (determined in accordance with GAAP) and to
the Knowledge of Seller are at least equal to Seller’s liability for Taxes. To
the Knowledge of Seller, there exists no proposed tax assessment or deficiency
against Seller except as disclosed in the Interim Balance Sheet or the Closing
Date Financial Statements.

 

20



--------------------------------------------------------------------------------

(d) Specific Potential Tax Liabilities and Tax Situations.

(i) Withholding. All Taxes that Seller is or was required by Legal Requirements,
including the Income Tax Act (Canada), to withhold, deduct or collect have been
duly withheld, deducted and collected and, to the extent required, have been
paid to the proper Governmental Body or other Person.

(ii) Tax Sharing or Similar Agreements. There is no tax sharing agreement, tax
allocation agreement, tax indemnity obligation or similar written or unwritten
agreement, arrangement, understanding or practice with respect to Taxes
(including any advance pricing agreement, closing agreement or other arrangement
relating to Taxes) that will require any payment by Seller.

3.14 No Material Adverse Change. Since December 31, 2006, there has not been any
material adverse change in the business, operations, prospects, assets, results
of operations or condition (financial or other) of Seller, and no event has
occurred or circumstance exists that may result in such a material adverse
change, other than any adverse change, effect or circumstance relating generally
to financial markets or general economic conditions or any adverse change,
effect or circumstance relating to conditions generally affecting the industry
in which the Seller operates.

3.15 Employee Benefits.

(a) Set forth in Schedule 3.15(a) is a complete and correct list of all
“employee benefit plans,” all fringe benefit plans and all other bonus,
incentive-compensation, deferred-compensation, profit-sharing, stock-option,
stock-appreciation-right, stock-bonus, stock-purchase, employee-stock-ownership,
savings, severance, change-in-control, supplemental-unemployment, layoff,
salary-continuation, retirement, pension, health, life-insurance, disability,
accident, group-insurance, vacation, holiday, sick-leave, fringe-benefit or
welfare plan, and any other employee compensation or benefit plan, agreement,
policy, practice, commitment, contract or understanding (whether qualified or
nonqualified, currently effective or terminated, written or unwritten) and any
trust, escrow or other agreement related thereto that (i) is maintained or
contributed to by Seller or any other corporation or trade or business
controlled by, controlling or under common control with Seller (“Benefits
Affiliate”) or has been maintained or contributed to in the last six (6) years
by Seller or any Benefits Affiliate, or with respect to which Seller or any
Benefits Affiliate has or may have any liability, and (ii) provides benefits, or
describes policies or procedures applicable to any current or former director,
officer, employee or service provider of Seller or any Benefits Affiliate, or
the dependents of any thereof, regardless of how (or whether) liabilities for
the provision of benefits are accrued or assets are acquired or dedicated with
respect to the funding thereof (collectively the “Employee Plans”);

(b) Seller is not subject to any liability, or any lien, restriction or other
adverse right relating to any Employee Plans that would affect in any manner
whatsoever Buyer’s right, title and interest in, or Buyer’s right to use or
enjoy (free and clear of any Encumbrance, other than Permitted Encumbrances),
any of the Assets, any of the Assumed Liabilities or any aspect of the business
acquired by Buyer pursuant to this Agreement;

(c) Except for the obligations assumed by Buyer pursuant to Section 2.4(a)
hereof, Buyer will have no liabilities for benefits (either contractual or
monetary), costs or expenses under any of the Employee Plans, which Seller
maintains or to which Seller has any outstanding, present or future obligations
to contribute or make payments under, whether voluntary, contingent or
otherwise.

3.16 Compliance with Legal Requirements; Governmental Authorizations.

 

21



--------------------------------------------------------------------------------

(a) Except as set forth in Schedule 3.16(a):

(i) Seller is, and at all times since December 31, 2005, has been, in material
compliance with each Legal Requirement that is or was applicable to it or to the
conduct or operation of its business or the ownership or use of any of its
assets;

(ii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) (A) may constitute or result in a violation by Seller of, or a
failure on the part of Seller to comply in any material way with, any Legal
Requirement or (B) may give rise to any obligation on the part of Seller to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature; and

(iii) Seller has not received, at any time since December 31, 2005, any notice
or other communication (whether oral or written) from any Governmental Body or
any other Person regarding (A) any actual, alleged, possible or potential
violation of, or failure to comply with, any Legal Requirement or (B) any
actual, alleged, possible or potential obligation on the part of Seller to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.

(b) Schedule 3.16(b) contains a complete and accurate list of each Governmental
Authorization that is held by Seller or that otherwise relates to Seller’s
business or the Assets. Each Governmental Authorization listed or required to be
listed in Schedule 3.16(b) is valid and in full force and effect. Except as set
forth in Schedule 3.16(b), to the Knowledge of Seller:

(i) Seller is, and at all times since December 31, 2005, has been, in full
compliance with all of the terms and requirements of each Governmental
Authorization identified or required to be identified in Schedule 3.16(b);

(ii) no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply in any material way with any term or
requirement of any Governmental Authorization listed or required to be listed in
Schedule 3.16(b) or (B) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation or termination of, or any modification to,
any Governmental Authorization listed or required to be listed in Schedule
3.16(b);

(iii) Seller has not received, at any time since December 31, 2005, any notice
or other communication (whether oral or written) from any Governmental Body or
any other Person regarding (A) any actual, alleged, possible or potential
violation of or failure to comply with any term or requirement of any
Governmental Authorization or (B) any actual, proposed, possible or potential
revocation, withdrawal, suspension, cancellation, termination of or modification
to any Governmental Authorization; and

(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Schedule 3.16(b)
have been duly filed on a timely basis with the appropriate Governmental Bodies,
and all other filings required to have been made with respect to such
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies.

The Governmental Authorizations listed in Schedule 3.16(b) collectively
constitute all of the Governmental Authorizations necessary to permit Seller to
lawfully conduct and operate its business in the manner in which it currently
conducts and operates such business and to permit Seller to own and use its
assets in the manner in which it currently owns and uses such assets.

 

22



--------------------------------------------------------------------------------

(c) Other than those described in Schedule 3.16(c), there are no outstanding
work orders, non-compliance orders, deficiency notices or other such notices
relative to the Assets which have been issued by any police or fire department,
sanitation, environment, labor, health or other Governmental Body. There are no
matters under discussion with any such department or authority relating to work
orders, non-compliance orders, deficiency notices or other such notices.

3.17 Legal Proceedings; Orders.

(a) Except as set forth in Schedule 3.17(a), there is no pending or, to Seller’s
Knowledge, threatened Proceeding:

(i) by or against Seller or that otherwise relates to or may affect the
Purchased Business of, or any of the Assets in any material way; or

(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal or otherwise interfering with, any of the Contemplated
Transactions.

To the Knowledge of Seller, no event has occurred or circumstance exists that is
reasonably likely to give rise to or serve as a basis for the commencement of
any such Proceeding. There are no Proceedings listed or required to be listed in
Schedule 3.17(a) that could have a material adverse effect on the business,
operations, assets, condition or prospects of Seller or upon the Assets.

(b) Except as set forth in Schedule 3.17(b):

(i) there is no Order to which Seller, its business or any of the Assets is
subject; and

(ii) to the Knowledge of Seller, no officer, director, agent or employee of
Seller is subject to any Order that prohibits such officer, director, agent or
employee from engaging in or continuing any conduct, activity or practice
relating to the business of Seller.

(c) Except as set forth in Schedule 3.17(c):

(i) Seller is, and, at all times since December 31, 2005, has been in material
compliance with all of the terms and requirements of each Order to which it or
any of the Assets is or has been subject;

(ii) no event has occurred or circumstance exists that is reasonably likely to
constitute or result in (with or without notice or lapse of time) a violation of
or failure to comply with any term or requirement of any Order to which Seller
or any of the Assets is subject; and

(iii) Seller has not received, at any time since December 31, 2005, any notice
or other communication (whether oral or written) from any Governmental Body or
any other Person regarding any actual, alleged, possible or potential violation
of, or failure to comply with, any term or requirement of any Order to which
Seller or any of the Assets is or has been subject.

 

23



--------------------------------------------------------------------------------

3.18 Absence of Certain Changes and Events. Except as set forth in Schedule
3.18, since December 31, 2006, Seller has conducted its business only in the
Ordinary Course of Business and there has not been any:

(a) payment (except in the Ordinary Course of Business) or increase by Seller of
any bonuses, salaries or other compensation to any shareholder, director,
officer or employee or entry into any employment, severance or similar Contract
with any director, officer or employee;

(b) adoption of, amendment to or increase in the payments to or benefits under,
any Employee Plan;

(c) material damage to or material destruction or loss of any Asset, whether or
not covered by insurance;

(d) entry into, termination of or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit or
similar Contract to which Seller is a party, or (ii) any Contract or transaction
involving a total remaining commitment by Seller of at least $25,000.00;

(e) sale (other than sales of Inventories in the Ordinary Course of Business),
lease or other disposition of any Asset or property of Seller (including the
Intellectual Property Assets) or the creation of any Encumbrance on any Asset;

(f) cancellation or waiver of any claims or rights with a value to Seller in
excess of $10,000.00;

(g) indication by any customer or supplier of an intention to discontinue or
materially change the terms of its relationship with Seller;

(h) material change in the accounting methods used by Seller;

(i) material change in the terms of employment of the Active Employees;

(j) hired or fired any employee relating to the Purchased Business since July 1,
2007; or

(k) Contract by Seller to do any of the foregoing.

3.19 Contracts; No Defaults.

(a) Schedule 3.19(a) contains an accurate and complete list, and Seller has
delivered or made available to Buyer accurate and complete copies, of all Seller
Contracts and any amendment, supplement and modification thereto (whether oral
or written). Schedule 3.19(a) sets forth reasonably complete details concerning
such Contracts, including the parties to the Contracts.

(b) Except as set forth in Schedule 3.19(b):

(i) each Contract identified or required to be identified in Schedule 3.19(a)
and which is to be assigned to or assumed by Buyer under this Agreement is in
full force and effect and is valid and enforceable in accordance with its terms;

 

24



--------------------------------------------------------------------------------

(ii) each Contract identified or required to be identified in Schedule 3.19(a)
and which is being assigned to or assumed by Buyer is assignable by Seller to
Buyer without the consent of any other Person, except for those Contracts
referred to in Schedule 3.2(c); and

(iii) to the Knowledge of Seller, no Contract identified or required to be
identified in Schedule 3.19(a) and which is to be assigned to or assumed by
Buyer under this Agreement will upon completion or performance thereof have a
material adverse affect on the business, assets or condition of Seller or the
business to be conducted by Buyer with the Assets.

(c) Except as set forth in Schedule 3.19(c):

(i) Seller is, and at all times since December 31, 2005, has been, in material
compliance with all applicable terms and requirements of each Seller Contract
which is being assumed by Buyer;

(ii) each other Person that has or had any obligation or liability under any
Seller Contract which is being assigned to Buyer is, and at all times since
December 31, 2005, has been, in material compliance with all applicable terms
and requirements of such Contract;

(iii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) may contravene, conflict with or result in a Breach of, or
give Seller or other Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or payment under,
or to cancel, terminate or modify, any Seller Contract that is being assigned to
or assumed by Buyer;

(iv) no event has occurred or circumstance exists under or by virtue of any
Contract that (with or without notice or lapse of time) would cause the creation
of any Encumbrance affecting any of the Assets; and

(v) Seller has not given to or received from any other Person, at any time since
December 31, 2005, any notice or other communication (whether oral or written)
regarding any actual, alleged, possible or potential violation or Breach of, or
default under, any Contract which is being assigned to or assumed by Buyer.

(d) There are no renegotiations of, attempts to renegotiate or outstanding
rights to renegotiate any material amounts paid or payable to Seller under
current or completed Contracts with any Person having the contractual or
statutory right to demand or require such renegotiation and no such Person has
made written demand for such renegotiation.

(e) Each Contract relating to the sale, design, manufacture or provision of
products or services by Seller has been entered into in the Ordinary Course of
Business of Seller and has been entered into without the commission of any act
alone or in concert with any other Person, or any consideration having been paid
or promised, that is or would be in violation of any Legal Requirement.

3.20 Insurance.

(a) Schedule 3.20 sets forth an accurate and complete list of each policy of
insurance and (ii) with respect to the Assets, a list of all pending claims and
the claims history for Seller during the current year and the preceding three
years (including with respect to insurance obtained but not currently
maintained). There are no pending claims under any of such policies of insurance
with respect to the Assets as to which coverage has been questioned, denied or
disputed by the insurer or in respect of which the insurer has reserved its
rights.

 

25



--------------------------------------------------------------------------------

(b) All premiums due under Seller’s policies of insurance have been paid in full
or, with respect to premiums not yet due, accrued and are in full force and
effect. Seller has not received a notice of cancellation of any policy of
insurance or of any material changes that are required in the conduct of the
Business as a condition to the continuation of coverage under, or renewal of,
any such Policy. To the Knowledge of Seller, there is no existing default or
event which, with the giving of notice or lapse of time or both, would
constitute a default under any policy of insurance or entitle any insurer to
terminate or cancel any policy of insurance with respect to the Assets. Seller
does not have any knowledge of any threatened termination of any policy of
insurance.

3.21 Environmental Matters.

Except as disclosed in Schedule 3.21:

(a) Seller is, and at all times has been, in material compliance with, and has
not been and is not in violation of or liable under, any Environmental Law.
Seller has no basis to expect, nor has Seller received, any actual or threatened
order, notice or other communication from any Governmental Body or (ii) the
current or prior owner or operator of any Facilities, of any actual or potential
violation or failure to comply with any Environmental Law, or of any actual or
threatened obligation to undertake or bear the cost of any Environmental, Health
and Safety Liabilities with respect to any Facility or other property or asset
(whether real, personal or mixed) in which Seller has or had an interest, or
with respect to any property or Facility at or to which Hazardous Materials were
generated, manufactured, refined, transferred, imported, used or processed by
Seller, from which Hazardous Materials have been transported, treated, stored,
handled, transferred, disposed, recycled or received.

(b) There are no pending or, to the Knowledge of Seller, threatened claims,
Encumbrances, or other restrictions of any nature resulting from any
Environmental, Health and Safety Liabilities or arising under or pursuant to any
Environmental Law with respect to or affecting any Facility or any other
property or asset (whether real, personal or mixed) in which Seller has or had
an interest.

(c) Seller has no Knowledge of or any basis to expect, nor has Seller received,
any citation, directive, inquiry, notice, Order, summons, warning or other
communication that relates to Hazardous Activity, Hazardous Materials, or any
alleged, actual, or potential violation or failure to comply with any
Environmental Law, or of any alleged, actual, or potential obligation to
undertake or bear the cost of any Environmental, Health and Safety Liabilities
with respect to any Facility or property or asset (whether real, personal or
mixed) in which Seller has or had an interest, or with respect to any property
or facility to which Hazardous Materials generated, manufactured, refined,
transferred, imported, used or processed by Seller, have been transported,
treated, stored, handled, transferred, disposed, recycled or received.

(d) Seller has no Environmental, Health and Safety Liabilities with respect to
any Facility or, to the Knowledge of Seller, with respect to any other property
or asset (whether real, personal or mixed) in which Seller (or any predecessor)
has or had an interest or to Seller’s Knowledge, at any property geologically or
hydrologically adjoining any Facility or any such other property or asset.

(e) With the exception of propane stored in above-ground storage tanks or
cylinders, there are no Hazardous Materials present on or in the Environment at
any Facility or to the knowledge of Seller, or at any geologically or
hydrologically adjoining property, including any Hazardous Materials contained
in barrels, above ground or under ground storage tanks, landfills, land
deposits, dumps,

 

26



--------------------------------------------------------------------------------

equipment (whether movable or fixed) or other containers, either temporary or
permanent, and deposited or located in land, water, sumps, or any other part of
the Facility or to the Knowledge of Seller, such adjoining property, or
incorporated into any structure therein or thereon. Seller has not permitted or
conducted, or is aware of, any Hazardous Activity conducted with respect to any
Facility or any other property or assets (whether real, personal or mixed) in
which Seller has or had an interest except in compliance with all applicable
Environmental Laws.

(f) There has been no Release or, to the Knowledge of Seller, Threat of Release,
of any Hazardous Materials at or from or impacting any Facility in which Seller
has or had an interest or at any other location where any Hazardous Materials
were generated, manufactured, refined, transferred, produced, imported, used, or
processed from or by any Facility in which Seller has or had an interest, or
from any other property or asset (whether real, personal or mixed) in which
Seller has or had an interest, whether by Seller or any other Person known to
Seller.

(g) Seller has delivered to Buyer true and complete copies and results of any
reports, studies, analyses, tests, or monitoring in Seller’s possession
pertaining to Hazardous Materials or Hazardous Activities in, on, or under the
Facilities in which Seller has or had an interest, or concerning compliance, by
Seller with Environmental Laws.

(h) For purposes of the representations and warranties pertaining to the
adjacent properties to the Land referenced in this Section 3.21, “Knowledge of
Seller” shall be limited to actual knowledge, without inquiry, as neither Kerry
Tatelman, Wayne Riguidel nor Ben Clarke have conducted any investigation
regarding adjacent properties to the Land.

3.22 Employees.

(a) Schedule 3.22(a) contains a complete and accurate list of the following
information for each employee, of Seller, including each employee on leave of
absence or layoff status: employer; name; job title; date of hiring or
engagement; date of commencement of employment or engagement; current
compensation paid or payable and any change in compensation since December 31,
2006; sick and vacation leave that is accrued but unused; and service credited
for purposes of vesting and eligibility to participate under any Employee Plan,
or any other employee or director benefit plan.

(b) To the Knowledge of Seller, no employee of Seller is bound by any Contract
that purports to limit the ability of such employee (i) to engage in or continue
or perform any conduct, activity, duties or practice relating to the Purchased
Business or (ii) to assign to Seller or to any other Person any rights to any
invention, improvement, or discovery. To the Knowledge of Seller, no former or
current employee of Seller is a party to, or is otherwise bound by, any Contract
that in any way adversely affected, affects, or will affect the ability of
Seller or Buyer to conduct the Purchased Business as heretofore carried on by
Seller.

3.23 Labor Disputes; Compliance.

(a) Seller has complied in all material respects with all Legal Requirements
relating to employment practices, terms and conditions of employment, equal
employment opportunity, nondiscrimination, immigration, wages, hours, benefits,
collective bargaining and other requirements under applicable law, the payment
of Canadian Pension Plan and similar Taxes and occupational safety and health.
Seller is not liable for the payment of any Taxes, fines, penalties, or other
amounts, however designated, for failure to comply with any of the foregoing
Legal Requirements.

 

27



--------------------------------------------------------------------------------

(b) Except as disclosed in Schedule 3.24(b), (i) Seller has not been, and is not
now, a party to any collective bargaining agreement or other labor contract;
(ii) since December 31, 2004, there has not been, there is not presently pending
or existing, and to Seller’s Knowledge, there is not threatened, any strike,
slowdown, picketing, work stoppage or employee grievance process involving
Seller; (iii) to Seller’s Knowledge, no event has occurred or circumstance
exists that could provide the basis for any work stoppage or other labor
dispute; (iv) there is not pending or, to Seller’s Knowledge, threatened against
or affecting Seller any Proceeding relating to the alleged violation of any
Legal Requirement pertaining to labor relations or employment matters, including
any charge or complaint filed with a Governmental Body, and there is no
organizational activity or other labor dispute against or affecting Seller or
the Facilities; (v) no application or petition for an election of or for
certification of a collective bargaining agent is pending; (vi) no grievance or
arbitration Proceeding exists that might have an adverse effect upon Seller or
the conduct of its business; and (vii) there is no lockout of any employees by
Seller, and no such action is contemplated by Seller.

3.24 Intellectual Property Assets.

(a) The term “Intellectual Property Assets” means all intellectual property
owned or licensed (as licensor or licensee) by Seller in which Seller has a
proprietary interest, including:

(i) Seller’s business name, all trade names, registered and unregistered
trademarks, service marks and applications (collectively, “Marks”);

(ii) all patents, patent applications and inventions and discoveries that may be
patentable (collectively, “Patents”);

(iii) all registered and unregistered copyrights in both published works and
unpublished works (collectively, “Copyrights”);

(iv) all rights in mask works;

(v) all know-how, trade secrets, confidential or proprietary information,
customer lists, Software, technical information, data, process technology,
plans, drawings and blue prints (collectively, “Trade Secrets”); and

(vi) all rights in internet web sites and internet domain names presently used
by Seller (collectively, “Net Names”).

(b) Schedule 3.24(b) contains a complete and accurate list and summary
description, including any royalties paid or received by Seller, and Seller has
delivered to Buyer accurate and complete copies, of all Seller Contracts
relating to the Intellectual Property Assets, except for any license implied by
the sale of a product and perpetual, paid-up licenses for commonly available
Software programs with a value of less than $500.00 under which Seller is the
licensee. There are no outstanding and, to Seller’s Knowledge, no threatened
disputes or disagreements with respect to any such Contract.

(c) Except as set forth in Schedule 3.24(c), the Intellectual Property Assets
are all those necessary for the operation of Seller’s business as it is
currently conducted. Seller is the owner or licensee of all right, title and
interest in and to each of the Intellectual Property Assets, free and clear of
all Encumbrances, and has the right to use without payment to a Third Party all
of the Intellectual Property Assets, other than in respect of licenses listed in
Schedule 3.24(c) and except for any license implied by the sale of a product and
perpetual, paid-up licenses for commonly available Software programs with a
value of less than $500.00 under which Seller is the licensee.

 

28



--------------------------------------------------------------------------------

(d) Schedule 3.24(d) contains a complete and accurate list and summary
description of all Patents. To the Knowledge of Seller, there are no inventions
or discoveries of Seller that may be patentable.

(e) (i) Schedule 3.24(e) contains a complete and accurate list and summary
description of all Marks.

(ii) All Marks which are registered with the Canadian Intellectual Property
Office, are currently in compliance with all formal Legal Requirements
(including the timely post-registration filing of affidavits of use and
incontestability and renewal applications), are valid and enforceable and are
not subject to any maintenance fees or taxes or actions falling due within
ninety (90) days after the Closing Date.

(iii) No Mark which is registered with the Canadian Intellectual Property Office
has been or is now involved in any opposition, invalidation or cancellation
Proceeding and, to Seller’s Knowledge, no such action is threatened with respect
to any of the Marks.

(iv) To Seller’s Knowledge, there is no potentially interfering trademark or
trademark application of any other Person.

(v) No Mark is infringed or, has been challenged or threatened in any way. None
of the Marks has been alleged to infringe any trade name, trademark or service
mark of any other Person.

(f) Seller has no registered Copyrights.

(g) Seller has good title to and an absolute right to use the Trade Secrets. To
Seller’s Knowledge, the Trade Secrets have not been used, divulged or
appropriated either for the benefit of any Person (other than Seller) or to the
detriment of Seller. No Trade Secret is subject to any adverse claim or has been
challenged or threatened in any way or, to the Seller’s Knowledge, infringes any
intellectual property right of any other Person.

(h) Schedule 3.24(h) contains a complete and accurate list and summary
description of all Net Names.

(ii) All Net Names have been registered in the name of Seller (or its legal
predecessor, 57151 Manitoba Ltd.) and are to the Knowledge of the Seller in
compliance with all formal Legal Requirements.

(iii) No Net Name has been or is now involved in any dispute, opposition,
invalidation or cancellation Proceeding and, to Seller’s Knowledge, no such
action is threatened with respect to any Net Name.

(iv) To Seller’s Knowledge, there is no domain name application pending of any
other person which would or would potentially interfere with or infringe any Net
Name.

(v) No Net Name is infringed or, to Seller’s Knowledge, has been challenged,
interfered with or threatened in any way. No Net Name has been alleged to
interfere with or infringe or to the Knowledge of Seller, infringes the
trademark, copyright or domain name of any other Person.

 

29



--------------------------------------------------------------------------------

3.25 Relationships with Related Persons. Except as disclosed in Schedule 3.25,
neither Seller nor any Related Person of Seller has, or since December 31, 2005,
has had, any interest in any property (whether real, personal or mixed and
whether tangible or intangible) used in or pertaining to Seller’s business.
Neither Seller nor any Related Person of Seller owns, or since December 31,
2005, has owned, of record or as a beneficial owner, an equity interest or any
other financial or profit interest in any Person that has (a) had business
dealings or a material financial interest in any transaction with Seller other
than business dealings or transactions disclosed in Schedule 3.25, each of which
has been conducted in the Ordinary Course of Business with Seller at
substantially prevailing market prices and on substantially prevailing market
terms, or (b) engaged in competition with Seller with respect to any line of the
products or services of Seller (a “Competing Business”) in any market presently
served by Seller, except for ownership of less than one percent (1%) of the
outstanding capital stock of any Competing Business that is publicly traded on
any recognized exchange or in the over-the-counter market. Except as set forth
in Schedule 3.25, neither Seller nor any Related Person of Seller is a party to
any Contract with, or has any claim or right against, Seller.

3.26 Brokers or Finders. Neither Seller nor any of its Representatives have
incurred any obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payments in connection
with the sale of Seller’s business or the Assets or the Contemplated
Transactions.

3.27 Solvency.

(a) Seller is not now insolvent and will not be rendered insolvent by any of the
Contemplated Transactions. As used in this section, “insolvent” means that the
sum of the debts and other probable Liabilities of Seller exceeds the present
fair saleable value of Seller’s assets.

(b) Immediately after giving effect to the consummation of the Contemplated
Transactions: (i) Seller will be able to pay its Liabilities as they become due
in the usual course of its business; (ii) Seller will have assets (calculated at
fair market value) that exceed its Liabilities; and (iii) taking into account
all pending and threatened litigation, final judgments against Seller in actions
for money damages are not reasonably anticipated to be rendered at a time when,
or in amounts such that, Seller will be unable to satisfy any such judgments
promptly in accordance with their terms (taking into account the maximum
probable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered) as well as all other
obligations of Seller. The cash available to Seller, after taking into account
all other anticipated uses of the cash, will be sufficient to pay all such debts
and judgments promptly in accordance with their terms.

3.28 Disclosure.

(a) No representation or warranty or other statement made by Seller in this
Agreement, any Schedule, any supplement to any Schedule, the certificates
delivered pursuant to Section 2.7(a) or otherwise in connection with the
Contemplated Transactions contains any untrue statement or omits to state a
material fact necessary to make any of them, in light of the circumstances in
which it was made, not misleading.

(b) Seller does not have Knowledge of any fact that has specific application to
Seller (other than general economic or industry conditions) and that may
materially adversely affect the assets, business, prospects, financial condition
or results of operations of the Purchased Business that has not been set forth
in this Agreement or the Schedules delivered by Seller.

 

30



--------------------------------------------------------------------------------

3.29 Residency. Seller is not a non-resident of Canada for the purposes of The
Income Tax Act (Canada).

3.30 GST Registration. Seller is a registrant for purposes of the Excise Tax Act
(Canada), whose registration number is 106 393 424 RT0001.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows:

4.1 Organization and Good Standing. Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Province of Nova Scotia, with full corporate power and authority to conduct its
business as it is now conducted and will on or before the Closing Date be
qualified to do business in Manitoba.

4.2 Authority; No Conflict.

(a) This Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms. Upon the execution and
delivery by Buyer of each agreement to be executed or delivered by Buyer at
Closing (collectively, the “Buyer’s Closing Documents”), each of the Buyer’s
Closing Documents will constitute the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its respective terms. Buyer
has the absolute and unrestricted right, power and authority to execute and
deliver this Agreement and the Buyer’s Closing Documents and to perform its
obligations under this Agreement and the Buyer’s Closing Documents, and such
action has been duly authorized by all necessary corporate action.

(b) Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to:

(i) any provision of Buyer’s Governing Documents;

(ii) any resolution adopted by the board of directors or the shareholders of
Buyer;

(iii) any Legal Requirement or Order to which Buyer may be subject; or

(iv) any Contract to which Buyer is a party or by which Buyer may be bound.

Buyer is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.

 

31



--------------------------------------------------------------------------------

4.3 Certain Proceedings. There is no pending Proceeding that has been commenced
against Buyer and that challenges, or may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Contemplated
Transactions. To Buyer’s Knowledge, no such Proceeding has been threatened.

4.4 Brokers or Finders. Neither Buyer nor any of its Representatives have
incurred any obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payment in connection with
the Contemplated Transactions.

4.5 GST Registration. Buyer is a registrant for purposes of the Excise Tax Act
(Canada), whose registration number is 861641710RT0001.

ARTICLE V

CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

Buyer’s obligation to purchase the Assets and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):

5.1 Accuracy of Representations. All of Seller’s representations and warranties
in this Agreement (considered collectively), and each of such representations
and warranties (considered individually), shall have been accurate in all
material respects as of the date of this Agreement, and shall be accurate in all
material respects as of the time of the Closing as if then made, without giving
effect to any supplement to any Schedule delivered by Seller hereunder.

5.2 Seller’s Performance. All of the covenants and obligations that Seller are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), shall have been duly performed and
complied with in all material respects.

5.3 Consents. Each of the Consents identified in Schedule 5.3 (the “Material
Consents”) shall have been obtained and shall be in full force and effect.

5.4 Additional Documents. Seller shall have caused the documents and instruments
required by Section 2.10(a) and the following documents to be delivered (or
tendered subject only to Closing) to Buyer:

(a) An opinion of Fillmore Riley LLP, dated the Closing Date, in the form of
Exhibit 5.4(a);

(b) If requested by Buyer, any Consents or other instruments that may be
required to permit Buyer’s qualification in each jurisdiction in which Seller is
licensed or qualified to do business as an extra-provincial or foreign
corporation under the name “Mayer Fibre Tube & Core” or any derivative thereof;

(c) Releases of all Encumbrances on the Assets, other than Permitted
Encumbrances;

(d) Applications for the Clearance Certificates listed in Sections 2.10(a)(xi)
and (xii); and

(e) Such other documents as Buyer may reasonably request for the purpose of:

 

32



--------------------------------------------------------------------------------

(i) evidencing the accuracy of any of Seller’s representations and warranties;

(ii) evidencing the performance by Seller of, or the compliance by Seller with,
any covenant or obligation required to be performed or complied with by Seller;

(iii) evidencing the satisfaction of any condition referred to in this Article
V; or

(iv) otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.

5.5 No Proceedings. There shall not have commenced or threatened against Buyer,
or against any Related Person of Buyer, any Proceeding (a) involving any
challenge to, or seeking Damages or other relief in connection with, any of the
Contemplated Transactions, or (b) that may have the effect of preventing,
delaying, making illegal, imposing limitations or conditions on or otherwise
interfering with any of the Contemplated Transactions.

5.6 No Conflict. Neither the consummation nor the performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time), contravene or conflict with or result in a violation of or
cause Buyer or any Related Person of Buyer to suffer any adverse consequence
under (a) any applicable Legal Requirement or Order or (b) any Legal Requirement
or Order that has been published, introduced or otherwise proposed by or before
any Governmental Body.

5.7 Governmental Authorizations. Buyer shall have received such Governmental
Authorizations as are necessary or desirable to allow Buyer to operate the
Assets from and after the Closing.

5.8 No Material Adverse Effect. Between the date of this Agreement and the
Closing Date, there shall have been no material adverse effect on the Assets or
the condition (financial or otherwise), operations, prospects or results of
operations of the Purchased Business.

Buyer may waive any condition specified in this Article V if it executes a
writing so stating at or prior to the Closing.

ARTICLE VI

CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

Seller’s obligation to sell the Assets and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller in whole or in part):

6.1 Accuracy of Representations. All of Buyer’s representations and warranties
in this Agreement (considered collectively), and each of such representations
and warranties (considered individually), shall have been accurate in all
material respects as of the date of this Agreement and shall be accurate in all
material respects as of the time of the Closing as if then made.

6.2 Buyer’s Performance. All of the covenants and obligations that Buyer is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), shall have been performed and complied
with in all material respects.

 

33



--------------------------------------------------------------------------------

6.3 Consents. Each of the Consents identified in Schedule 6.3 shall have been
obtained and shall be in full force and effect.

6.4 Additional Documents. Buyer shall have caused the documents and instruments
required by Section 2.10(b) and such other documents to be delivered (or
tendered subject only to Closing) as Seller may reasonably request for the
purpose of (i) evidencing the accuracy of any representation or warranty of
Buyer, (ii) evidencing the performance by Buyer of, or the compliance by Buyer
with, any covenant or obligation required to be performed or complied with by
Buyer, or (iii) evidencing the satisfaction of any condition referred to in this
Article VI; or otherwise facilitating the consummation or performance of the
Contemplated Transactions.

6.5 No Proceedings or Injunctions. There shall not be in effect any Legal
Requirement or any injunction or other Order that (a) prohibits the consummation
of the Contemplated Transactions and (b) has been adopted or issued, or has
otherwise become effective, since the date of this Agreement. There shall not
have commenced or threatened against Seller, or against any Related Person of
Seller, any Proceeding (a) involving any challenge to, or seeking Damages or
other relief in connection with, any of the Contemplated Transactions, or
(b) that may have the effect of preventing, delaying, making illegal, imposing
limitations or conditions on or otherwise interfering with any of the
Contemplated Transactions.

Seller may waive any condition specified in this Article VI if it executes a
writing so stating at or prior to the Closing.

ARTICLE VII

ADDITIONAL COVENANTS

7.1 Employees and Employee Benefits.

(a) Active Employees. For the purpose of this Agreement, the term “Active
Employees” shall mean all employees employed on the Closing Date by Seller for
its business including employees on temporary leave of absence, including family
medical leave, parental leave, military leave, temporary disability or sick
leave, but excluding employees on long-term disability leave.

(b) Employment of Active Employees by Buyer.

Seller shall provide Buyer with an up-to-date list of the names of the Active
Employees at least two (2) Business Days and not more than four (4) Business
Days prior to the Closing Date. Seller has had fewer than fifty (50) employees
during the preceding four (4) weeks. At Closing, Seller shall terminate fewer
than fifty (50) employees, and Subsection 67(1) of the Employment Standards Code
shall not apply to said terminations. Buyer covenants and agrees that it shall
offer employment to all Active Employees, except those Active Employees
specifically listed in Schedule 7.1(b) (the “Severance Employees”), effective as
at the Time of Closing, on substantially the same terms and conditions of
employment (and in any event, not less favorable) as are then applicable to the
Active Employees in relation to compensation, benefits, and which shall
recognize the service of the Active Employees with Seller. Seller shall
indemnify and hold harmless Buyer from and against all Liability suffered or
incurred by Buyer in connection with or pursuant to any claims by any Active
Employees (including the Severance Employees) and any employee of Seller on
long-term disability leave other than claims (or causes of claims) by Active
Employees against Buyer arising after the Closing relating solely to Buyer’s
employment of said Active Employees after the Closing and other than claims
arising out of a failure on the part of Buyer to fulfill its obligations in this
Section 7.1(b) of this Agreement to offer continued employment to all Active
Employees other than the Severance Employees. No employee of the Seller shall be
entitled to any rights under this subsection or under any other provisions of
this Agreement. Seller shall employ all of the Active Employees until the
Closing, except for any Active Employees who prior to the Closing:

 

  (a) are terminated for cause;

 

34



--------------------------------------------------------------------------------

  (b) are terminated with Buyers consent, which consent shall not be
unreasonably withheld;

 

  (c) voluntarily resign; or

 

  (d) retire.

Seller shall not attempt in any way to discourage any of the Active Employees
from accepting any offer of employment to be made by Buyer.

(c) Salaries and Benefits.

(i) Seller shall be responsible for: (A) the payment of all wages and other
remuneration due to Active Employees with respect to their services as employees
of Seller through the close of business on the Closing Date, including pro rata
bonus payments and all vacation pay earned prior to the Closing Date;
(ii) Seller shall be liable for any claims made or incurred by Active Employees
and their beneficiaries in respect of events which occurred prior to the Closing
Date under the Employee Plans whether or not those claims are made before or
after the Closing Date. For purposes of the immediately preceding sentence, a
charge will be deemed incurred, in the case of hospital, medical or dental
benefits, when the services that are the subject of the charge are performed
and, in the case of other benefits (such as disability or life insurance), when
an event has occurred or when a condition has been diagnosed that entitles the
employee to the benefit.

(d) Seller’s Retirement and Savings Plans. Seller maintains no retirement plans
or savings plans other than administering an employee RRSP Plan that is employee
funded, with no employer contribution.

(e) No Transfer of Assets. Neither Seller nor Seller’s Related Persons will make
any transfer of pension or other employee benefit plan assets to Buyer.

(f) General Employee Provisions.

(i) Seller and Buyer shall give any notices required by Legal Requirements and
take whatever other actions with respect to the plans, programs and policies
described in this Section 7.1 as may be necessary to carry out the arrangements
described in this Section 7.1.

(ii) Seller shall provide Buyer with such plan documents and summary plan
descriptions, employee data or other information as may be reasonably required
to carry out the arrangements described in this Section 7.1.

(iii) If any of the arrangements described in this Section 7.1 are determined by
a Governmental Body to be prohibited by law, Seller and Buyer shall modify such
arrangements to as closely as possible reflect their expressed intent and retain
the allocation of economic benefits and burdens to the parties contemplated
herein in a manner that is not prohibited by law.

7.2 Payment of Other Retained Liabilities. Seller shall promptly pay, or make
adequate provision for the payment, in full of all of the Retained Liabilities
and other Liabilities of Seller under

 

35



--------------------------------------------------------------------------------

this Agreement. If any such Liabilities are not so paid or provided for, or if
Buyer reasonably determines that failure to make any payments will impair
Buyer’s use or enjoyment of the Assets or conduct of the business previously
conducted by Seller with the Assets, Buyer may, at any time after the Closing
Date and after giving Seller ten (10) days prior written notice (the “Notice
Period”), elect to make all such payments directly (but shall have no obligation
to do so) if said payments are not made by Seller within the Notice Period and
set off and deduct the full amount of all such payments from amounts that become
due Seller under any agreements between Seller and Buyer.

7.3 Restrictions on Seller Dissolution and Distributions. Seller shall not
dissolve, or make any distribution of the proceeds received pursuant to this
Agreement, until the lapse of more than eighteen (18) months after the Closing
Date.

7.4 Removing Excluded Assets. Within three (3) Business days after the Closing
Date, Seller shall remove all Excluded Assets from all Facilities and other Real
Property to be occupied by Buyer. Such removal shall be done in such manner as
to avoid any damage to the Facilities and other properties to be occupied by
Buyer and any disruption of the business operations to be conducted by Buyer
after the Closing. Any damage to the Assets or to the Facilities resulting from
such removal shall be paid by Seller. Should Seller fail to remove the Excluded
Assets as required by this Section, Buyer shall have the right, but not the
obligation, (a) to remove the Excluded Assets at Seller’s sole cost and expense,
(b) to store the Excluded Assets and to charge Seller all storage costs
associated therewith, (c) to treat the Excluded Assets as unclaimed and to
proceed to dispose of the same under the laws governing unclaimed property, or
(d) to exercise any other right or remedy conferred by this Agreement or
otherwise available at law or in equity. Seller shall promptly reimburse Buyer
for all costs and expenses incurred by Buyer in connection with any Excluded
Assets not removed by Seller on or before the Closing Date.

7.5 Reports and Returns. Seller shall promptly after the Closing prepare and
file all reports and returns required by Legal Requirements relating to the
business of Seller as conducted using the Assets, to and including the Effective
Time.

7.6 Customer and Other Business Relationships. Commencing on the Closing Date
and continuing for a period of twelve (12) months thereafter, Seller will
cooperate with Buyer in its efforts to continue and maintain for the benefit of
Buyer those business relationships of Seller existing prior to the Closing and
relating to the business to be operated by Buyer after the Closing, including
relationships with lessors, employees, regulatory authorities, licensors,
customers, suppliers and others, and Seller will satisfy the Retained
Liabilities in a manner that is not detrimental to any of such relationships.
Seller will refer to Buyer all inquiries relating to such business. Neither
Seller nor any of its officers, employees, agents or shareholders shall take any
action that would tend to diminish the value of the Assets after the Closing or
that would interfere with the business of Buyer to be engaged in after the
Closing, including disparaging the name or business of Buyer.

7.7 Retention of and Access to Records. After the Closing Date, Buyer shall
retain for a period of six (6) years from the Closing Date, or for such longer
period as is required by any Governmental Body those Records of Seller delivered
to Buyer. Buyer also shall provide Seller and its Representatives reasonable
access thereto, during normal business hours and on at least three days’ prior
written notice, to enable them to prepare financial statements or tax returns or
deal with tax audits. After the Closing Date, Seller shall provide Buyer and its
Representatives reasonable access to Records that are Excluded Assets, during
normal business hours and on at least three days’ prior written notice, for any
reasonable business purpose specified by Buyer in such notice.

 

36



--------------------------------------------------------------------------------

7.8 Prorations.

Seller and Buyer agree to prorate all taxes and lease payments or other prepaid
expenses, paid or owed with respect to the Assets or with respect to any period
of time that begins before the Closing Date hereof and ends after the Closing
Date. Seller shall pay all such liabilities on or with respect to the Assets to
the extent such liabilities and obligations relate to any time period ending
12:00 a.m. on the day immediately before the Closing Date except for the Assumed
Liabilities and Buyer shall pay all Assumed Liabilities and all liabilities and
obligations on or with respect to the Assets to the extent such liabilities
related to periods on and after the Closing Date. Any amounts owing by Buyer to
Seller or Seller to Buyer under this Section 7.7 shall be due and paid or
adjusted at Closing.

7.9 Further Assurances. The parties shall cooperate reasonably with each other
and with their respective Representatives in connection with any steps required
to be taken as part of their respective obligations under this Agreement, and
shall (a) furnish upon request to each other such further information,
(b) execute and deliver to each other such other documents, and (c) do such
other acts and things, all as the other party may reasonably request for the
purpose of carrying out the intent of this Agreement and the Contemplated
Transactions.

7.10 Excluded Accounts Receivable. In the event that Buyer receives payment of
any of the accounts receivable which are greater than ninety (90) days old,
Buyer shall promptly pay any such amounts received to Seller.

7.11 Operation in the Ordinary Course. Between the date of this Agreement and
the Closing Date, Seller shall (a) conduct the Purchased Business only in the
Ordinary Course of Business, consistent with past practices of Seller including,
without limitation, maintenance of inventory levels; (b) use its best efforts to
preserve intact the current business organization of Seller and maintain the
relations and goodwill with suppliers, customers, landlords, creditors,
employees, agents and others having business relationships with Seller; and
(c) confer with Buyer concerning operational matters of a material nature.

7.12 Negative Covenants. Between the date of this Agreement and the Closing
Date, Seller will not, without the prior consent of Buyer, which shall not be
unreasonably withheld, dispose of any fixed or other assets of Seller other than
in the Ordinary Course of Business.

7.13 Access and Investigation. Between the date of this Agreement and the
Closing Date, Seller will afford Buyer and its representatives full and free
access to the Seller’s personnel, properties, contracts, books and records, and
other documents and data, and will furnish Buyer with copies of all such
contracts, books and records, and other documents and data as Buyer may
reasonably request, and it shall furnish Buyer with such additional financial,
operating and other data and information as Buyer may reasonably request.

7.14 Exclusivity. Between the date of this Agreement and the Closing Date,
Seller shall not, and Seller shall use its best efforts to cause its officers,
directors, employees, representatives and agents not to, directly or indirectly,
(a) solicit, initiate, engage or participate in or knowingly encourage
discussions or negotiations with any person or entity (other than Buyer)
concerning any merger, consolidation, sale of material assets, tender offer,
recapitalization, accumulation of Seller’s capital stock or other business
combination involving Seller or (b) provide any non-public information
concerning the Purchased Business or the Assets to any person or entity (other
than Buyer). Seller shall immediately notify Buyer of, and shall disclose to
Buyer all details of, any inquiries, discussions or negotiations of the nature
described in the first sentence of this Section 7.14.

 

37



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

8.1 SURVIVAL. All representations, warranties, covenants and obligations in this
Agreement, the Schedules, any supplements to any Schedule, the certificates
delivered pursuant to Section 2.10 (Closing Obligations) and any other
certificate or document delivered pursuant to this Agreement shall survive the
Closing and the consummation of the Contemplated Transactions, subject to
Section 8.6 (Time Limitations). The right to indemnification, reimbursement or
other remedy based upon such representations, warranties, covenants and
obligations shall not be affected by any investigation (including any
environmental investigation or assessment) conducted with respect to, or any
Knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant or obligation. Buyer has delivered to Seller
copies of all reports that it has received from a Governmental Body relating to
the Purchased Assets. The waiver of any condition based upon the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification,
reimbursement or other remedy based upon such representations, warranties,
covenants and obligations.

8.2 Indemnification and Reimbursement by Seller. Seller, will indemnify and hold
harmless Buyer, and its Representatives, shareholders, subsidiaries and Related
Persons (collectively, the “Buyer Indemnified Persons”), and will reimburse the
Buyer Indemnified Persons for any loss, liability, claim, damage, expense
(including, without limitation, interest, penalties, costs of investigation and
defense and reasonable attorneys’ fees and expenses) or diminution of value,
whether or not involving a Third-Party Claim (collectively, “Damages”), arising
from or in connection with:

(a) any Breach of any representation or warranty made by Seller in (i) this
Agreement or the Plant Lease Agreement, (ii) any Schedule delivered by Seller,
(iii) the certificates delivered pursuant to Section 2.10 (Closing Obligations)
(for this purpose, each such certificate will be deemed to have stated that
Seller’s representations and warranties in this Agreement fulfill the
requirements of Section 5.1 (Accuracy of Representations) as of the Closing Date
as if made on the Closing Date (iv) any transfer instrument or (v) any other
certificate, document, writing or instrument delivered by Seller pursuant to
this Agreement or the Plant Lease Agreement;

(b) any Breach of any covenant or obligation of Seller in this Agreement or the
Plant Lease Agreement or in any other certificate, document, writing or
instrument delivered by Seller pursuant thereto;

(c) any Liability arising out of the ownership or operation of Seller’s business
prior to the Effective Time other than the Assumed Liabilities;

(d) any brokerage or finder’s fees or commissions or similar payments based upon
any agreement or understanding made, or alleged to have been made, by any Person
with Seller (or any Person acting on Seller’s behalf) in connection with any of
the Contemplated Transactions;

(e) any claim relating to any product or component thereof manufactured by or
shipped, or any services provided by, Seller, in whole or in part, prior to the
Closing Date;

(f) any Employee Plan established or maintained by Seller; or

(g) any Retained Liabilities.

 

38



--------------------------------------------------------------------------------

8.3 Indemnification and Reimbursement by Buyer. Buyer will indemnify and hold
harmless Seller, and its Representatives, shareholders, subsidiaries and Related
Persons (collectively, the “Seller Indemnified Persons”), and will reimburse the
Seller Indemnified Persons for any loss, liability, claim, damage, expense
(including, without limitation, interest, penalties, costs of investigation and
defense and reasonable attorneys’ fees and expenses) or diminution of value,
whether or not involving a Third-Party Claim (collectively, “Damages”), arising
from or in connection with:

(a) any Breach of any representation or warranty made by Buyer in (i) this
Agreement or the Plant Lease Agreement, (ii) any Schedule delivered by Buyer,
(iii) the certificates delivered pursuant to Section 2.10 (Closing Obligations)
(for this purpose, each such certificate will be deemed to have stated that
Buyer’s representations and warranties in this Agreement fulfill the
requirements of Section 6.1 (Accuracy of Representations) as of the Closing Date
as if made on the Closing Date or (v) any other certificate, document, writing
or instrument delivered by Buyer pursuant to this Agreement or the Plant Lease
Agreement;

(b) any Breach of any covenant or obligation of Buyer in this Agreement or in
any other certificate, document, writing or instrument delivered by Buyer
pursuant to thereto;

(c) any Liability arising out of the Buyer’s ownership or operation of the
Purchased Business from and after the Effective Time other than the Retained
Liabilities;

(d) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such Person with Buyer (or any Person acting on Buyer’s behalf) in
connection with any of the Contemplated Transactions;

(e) any claim relating to any product or component thereof manufactured by or
shipped, or any services provided by Buyer, in whole or in part, from and after
the Closing Date not arising from a Retained Liability or a breach by Seller of
any representation, warranty or covenant in this Agreement; and

(f) any Assumed Liabilities.

8.4 Limitations on Amount – Seller. Seller shall have no liability (for
indemnification or otherwise) with respect to claims under Section 8.2(a) until
the total of all Damages with respect to such matters exceeds $50,000 CAD and
then Seller shall be liable for all Damages from dollar one. Seller shall not be
obligated to make any payments for indemnification for Damages arising under
Section 8.2(a) in excess of $4,000,000. However, this Section 8.4 will not apply
to claims under Section 8.2(b) through (g) or to matters arising in respect of
Sections 3.8 (Title to Assets; Encumbrances), 3.25 (Brokers or Finders), or to
any intentional Breach of any of Seller’s representations and warranties, or any
intentional Breach by Seller of any covenant or obligation, and Seller will be
liable for all Damages with respect to such Breaches.

8.5 Limitations on Amount – Buyer. Buyer will have no liability (for
indemnification or otherwise) with respect to claims under Section 8.3(a) until
the total of all Damages with respect to such matters exceeds $50,000 CAD and
then Buyer shall be liable for all Damages from dollar one. Buyer shall not be
obligated to make any payment for indemnification for Damages under 8.3(a) in
excess of the Purchase Price. However, this Section 8.5 will not apply to claims
under Section 8.3(b) through (e) or matters arising in respect of Section 4.4
(Brokers or Finders) or to any intentional Breach of any of Buyer’s
representations and warranties, any intentional Breach by Buyer of any covenant
or obligation, and Buyer will be liable for all Damages with respect to such
Breaches.

 

39



--------------------------------------------------------------------------------

8.6 Time Limitations on Survival of Representations Warranties and Covenants.

The covenants, representations and warranties and the obligations of
indemnification herein made by the Seller and/or the Buyer, as the case may be,
contained in this agreement, or contained in any document or certificate given
in order to carry out the transactions contemplated hereby, will survive the
closing of the purchase of the Assets, provided for herein and, notwithstanding
such closing, shall continue in full force and effect for the benefit of the
other party hereto, subject to the following provisions of this section:

(a) Except as provided in subparagraphs (b) and (c) of this section, such
obligation shall continue for twenty-four (24) months following the Closing
Date. The party alleging breach and/or claiming indemnification hereunder shall
give the other party notice of any claim with such particularity as is
reasonably possible as soon as such party has reasonable grounds for believing
that a breach has been committed and/or a claim for indemnification is available
and, in any event, such notice shall be given not later than the end period of
the twenty-four (24) months following the Closing Date.

(b) Any Claim which is based on or relates to the breach of a representation,
warranty, covenant or a right to indemnification in respect to a tax liability
shall extend until the expiration of the period (if any) during which an
assessment, re- assessment or other form of recognized documents assessing
liability for tax, interest or penalty under applicable tax legislation could be
issued, assuming that no waiver or similar document is filed to extend such
period as otherwise determined.

(c) Any Claim which is based on or relates to the title to the Assets or the
Retained Liabilities, Article VII regarding Additional Covenants, Article IX
regarding Confidentiality, or which is based on intentional misrepresentation or
fraud by Seller or Buyer, as the case may be, may be brought at any time.

After the expiration of the period of time referred to in subparagraph (a) of
this section, and subject to the provisions of subparagraphs (b) and (c) of this
section, the obligations of the Seller and/or the Buyer, as the case may be,
with respect to the representations, warranties, covenants and/or
indemnification obligations contained in this agreement or in any document or
certificate given in order to carry out the transactions contemplated hereby,
and except with respect to any claims of which notice has been validly given in
accordance with this section, shall terminate and the parties shall have no
further obligations to one another in respect thereto;

8.7 Third-Party Claims.

(a) Promptly after receipt by a Person entitled to indemnity under Section 8.2
(Indemnification and Reimbursement by Seller) or Section 8.3, (Indemnification
and Reimbursement by Buyer) (an “Indemnified Person”) of notice of the assertion
of a Third-Party Claim against it, such Indemnified Person shall give notice to
the Person obligated to indemnify under such Section (an “Indemnifying Person”)
of the assertion of such Third-Party Claim, provided that the failure to notify
the Indemnifying Person will not relieve the Indemnifying Person of any
liability that it may have to any Indemnified Person, except to the extent that
the Indemnifying Person demonstrates that the defense of such Third-Party Claim
is prejudiced by the Indemnified Person’s failure to give such notice.

(b) If an Indemnified Person gives notice to the Indemnifying Person pursuant to
Section 8.7(a) of the assertion of a Third-Party Claim, the Indemnifying Person
shall be entitled to participate in the defense of such Third-Party Claim and,
to the extent that it wishes (unless (i) the Indemnifying Person is also a
Person against whom the Third-Party Claim is made and the Indemnified Person
determines in good faith that joint representation would be inappropriate, or
(ii) the Indemnifying

 

40



--------------------------------------------------------------------------------

Person fails to provide reasonable assurance to the Indemnified Person of its
financial capacity to defend such Third-Party Claim and provide indemnification
with respect to such Third-Party Claim), to assume the defense of such
Third-Party Claim with counsel satisfactory to the Indemnified Person. After
notice from the Indemnifying Person to the Indemnified Person of its election to
assume the defense of such Third-Party Claim, the Indemnifying Person shall not,
so long as it diligently conducts such defense, be liable to the Indemnified
Person under this Article VIII for any fees of other counsel or any other
expenses with respect to the defense of such Third-Party Claim, in each case
subsequently incurred by the Indemnified Person in connection with the defense
of such Third-Party Claim, other than reasonable costs of investigation. If the
Indemnifying Person assumes the defense of a Third-Party Claim, (i) such
assumption will establish conclusively for purposes of this Agreement that the
claims made in that Third-Party Claim are within the scope of and subject to
indemnification, and (ii) no compromise or settlement of such Third-Party Claims
may be effected by the Indemnifying Person without the Indemnified Person’s
Consent unless (A) there is no finding or admission of any violation of Legal
Requirement or any violation of the rights of any Person, (B) the sole relief
provided is monetary damages that are paid in full by the Indemnifying Person,
and (C) the Indemnified Person shall have no liability with respect to any
compromise or settlement of such Third-Party Claims effected without its Consent
(which may not be unreasonably withheld). If notice is given to an Indemnifying
Person of the assertion of any Third-Party Claim and the Indemnifying Person
does not, within ten (10) days after the Indemnified Person’s notice is given,
give notice to the Indemnified Person of its election to assume the defense of
such Third-Party Claim, the Indemnifying Person will be bound by any
determination made reasonably and in good faith in such Third-Party Claim or any
compromise or settlement effected reasonably and in good faith by the
Indemnified Person. (c) Notwithstanding the foregoing, if an Indemnified Person
determines in good faith that there is a reasonable probability that a
Third-Party Claim may adversely affect it or its Related Persons other than as a
result of monetary damages for which it would be entitled to indemnification
under this Agreement, the Indemnified Person may, by notice to the Indemnifying
Person, assume the exclusive right to defend, compromise or settle such
Third-Party Claim, but the Indemnifying Person will not be bound by any
determination of any Third-Party Claim so defended for the purposes of this
Agreement or any compromise or settlement effected without its Consent (which
may not be unreasonably withheld).

(c) With respect to any Third-Party Claim subject to indemnification under this
Article VIII: (i) both the Indemnified Person and the Indemnifying Person, as
the case may be, shall keep the other Person fully informed of the status of
such Third-Party Claim and any related Proceedings at all stages thereof where
such Person is not represented by its own counsel; and (ii) the parties agree
(each at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.

(d) Notwithstanding the provisions of Section 10.4 (Jurisdiction; Service of
Process), Seller hereby consents to the nonexclusive jurisdiction of any court
in which a Proceeding in respect of a Third-Party Claim is brought against any
Buyer Indemnified Person for purposes of any claim that a Buyer Indemnified
Person may have under this Agreement with respect to such Proceeding or the
matters alleged therein and agree that process may be served on Seller with
respect to such a claim anywhere in the world.

(e) With respect to any Third-Party Claim subject to indemnification under this
Article VIII, the parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all Confidential
Information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will use its Best Efforts, in respect
of any Third-Party Claim in which it has assumed or participated in the defense,
to avoid production of Confidential Information (consistent with applicable law
and rules of procedure); and (ii) all communications between

 

41



--------------------------------------------------------------------------------

any party hereto and counsel responsible for or participating in the defense of
any Third-Party Claim shall, to the extent possible, be made so as to preserve
any applicable attorney-client or work-product privilege.

8.8 Other Claims. A claim for indemnification for any matter not involving a
Third-Party Claim may be asserted by notice from the Indemnified Person to the
Indemnifying Person within the time limits herein provided together with the
information relied upon by the Indemnified Person to substantiate the claim. The
Indemnifying Person shall have a period of fifteen (15) days from receipt of the
notice and information as aforesaid to make such investigation of the claim as
is considered necessary and the parties shall cooperate with the exchange of any
information reasonably requested to substantiate or clarify the claim. At the
end of the fifteen (15) day period of investigation, if both parties agree to
the amount of the claim, the Indemnifying Party shall immediately pay to the
Indemnified Party the full agreed amount of the claim. If the claim or any
portion thereof is in dispute, Caraustar may exercise its set-off rights under
Section 8.11 and the parties may agree to refer the matter to binding
arbitration in accordance with the provisions of the Arbitration Act of
Manitoba.

8.9 Exclusivity. The provision of this Article VIII shall apply to any claim for
breach of any covenant, representation, warranty or other provision of this
Agreement or any agreement, certificate or other document delivered pursuant
hereto (other than a claim for specific performance or injunctive relief) with
the intent that all such Claims shall be subject to the limitations and other
provisions contained in this Article VIII.

8.10 Quantification of Damages. The amount of any Damages which may be claimed
by either party hereunder shall be calculated to be the cost or loss to such
party after giving effect to any insurance proceeds received by such party in
relation to the matter which is the subject of the claim (net of expenses
incurred in obtaining such recovery or benefit).

8.11 Right of Set-Off. Buyer shall have the right to satisfy any amounts owing
by Seller to Buyer pursuant to this Agreement, including amounts owing by Seller
to Buyer pursuant to Article VIII hereof, against amounts due and payable to
Seller under the Plant Lease Agreement (including the purchase price for the
Plant Lease Property upon Buyer’s exercise of its option to purchase the Plant
Lease Property).

ARTICLE IX

CONFIDENTIALITY

9.1 Definition of Confidential Information.

(a) As used in this Article IX, the term “Confidential Information” includes any
and all of the following information of Seller or Buyer that has been or may
hereafter be disclosed in any form, whether in writing, orally, electronically
or otherwise, or otherwise made available by observation, inspection or
otherwise by either party (Buyer on the one hand or Seller on the other hand) or
its Representatives (collectively, a “Disclosing Party”) to the other party or
its Representatives (collectively, a “Receiving Party”):

(i) all information that is a trade secret under applicable trade secret or
other law;

(ii) all information concerning product specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, current and planned research and
development, current and planned manufacturing or

 

42



--------------------------------------------------------------------------------

distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
hardware, Software and computer software and database technologies, systems,
structures and architectures;

(iii) all information concerning the business and affairs of the Disclosing
Party (which includes historical and current financial statements, financial
projections and budgets, tax returns and accountants’ materials, historical,
current and projected sales, capital spending budgets and plans, business plans,
strategic plans, marketing and advertising plans, publications, client and
customer lists and files, contracts, the names and background of key personnel,
any information regarding employees including any personal information regarding
such employees, and personnel training techniques and materials, however
documented), and all information obtained from review of the Disclosing Party’s
documents or property or discussions with the Disclosing Party regardless of the
form of the communication; and

(iv) all notes, analyses, compilations, studies, summaries and other material
prepared by the Receiving Party to the extent containing or based, in whole or
in part, upon any information included in the foregoing.

(b) Any trade secrets of a Disclosing Party shall also be entitled to all of the
protections and benefits under applicable trade secret law and any other
applicable law. If any information that a Disclosing Party deems to be a trade
secret is found by a court of competent jurisdiction not to be a trade secret
for purposes of this Article, such information shall still be considered
Confidential Information of that Disclosing Party for purposes of this Article
to the extent included within the definition. In the case of trade secrets, each
of Buyer, Seller hereby waives any requirement that the other party submit proof
of the economic value of any trade secret or post a bond or other security.

9.2 Restricted Use of Confidential Information.

(a) Each Receiving Party acknowledges the confidential and proprietary nature of
the Confidential Information of the Disclosing Party and agrees that such
Confidential Information (i) shall be kept confidential by the Receiving Party;
(ii) shall not be used for any reason or purpose other than to evaluate and
consummate the Contemplated Transactions; and (iii) without limiting the
foregoing, shall not be disclosed by the Receiving Party to any Person, except
in each case as otherwise expressly permitted by the terms of this Agreement or
with the prior written consent of an authorized representative of Seller with
respect to Confidential Information of Seller (each, a “Seller Contact”) or an
authorized representative of Buyer with respect to Confidential Information of
Buyer (each, a “Buyer Contact”). Each of Buyer and Seller shall disclose the
Confidential Information of the other party only to its Representatives who
require such material for the purpose of evaluating the Contemplated
Transactions and are informed by Buyer or Seller, as the case may be, of the
obligations of this Article with respect to such information. Each of Buyer and
Seller shall (iv) enforce the terms of this Article as to its respective
Representatives; (v) take such action to the extent necessary to cause its
Representatives to comply with the terms and conditions of this Article; and
(vi) be responsible and liable for any breach of the provisions of this Article
VIII by it or its Representatives.

(b) For a period of five (5) years following the Closing Date, Seller shall
maintain as confidential any Confidential Information (including for this
purpose any information of Seller of the type referred to in Sections 9.1(a)(i),
(ii) and (iii), whether or not disclosed to Buyer) of Seller relating to any of
the Assets or the Assumed Liabilities.

 

43



--------------------------------------------------------------------------------

(c) From and after the Closing, the provisions of Section 9.2(a) above shall not
apply to or restrict in any manner Buyer’s use of any Confidential Information
of Seller relating to any of the Assets or the Assumed Liabilities.

9.3 Exceptions. Sections 9.2(a) and (b) do not apply to that part of the
Confidential Information of a Disclosing Party that a Receiving Party
demonstrates (a) was, is or becomes generally available to the public other than
as a result of a breach of this Article or the Confidentiality Agreement by the
Receiving Party or its Representatives; (b) was or is developed by the Receiving
Party independently of and without reference to any Confidential Information of
the Disclosing Party; or (c) was, is or becomes available to the Receiving Party
on a non-confidential basis from a Third Party not bound by a confidentiality
agreement or any legal, fiduciary or other obligation restricting disclosure.
Seller shall not disclose any Confidential Information of Seller relating to any
of the Assets or the Assumed Liabilities in reliance on the exceptions in
clauses (b) or (c) above.

9.4 Legal Proceedings. If a Receiving Party becomes compelled in any Proceeding
or is requested by a Governmental Body having regulatory jurisdiction over the
Contemplated Transactions to make any disclosure that is prohibited or otherwise
constrained by this Article, that Receiving Party shall provide the Disclosing
Party with prompt notice of such compulsion or request so that it may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions of this Article. In the absence of a protective order or
other remedy, the Receiving Party may disclose that portion (and only that
portion) of the Confidential Information of the Disclosing Party that, based
upon advice of the Receiving Party’s counsel, the Receiving Party is legally
compelled to disclose or that has been requested by such Governmental Body;
provided, however, that the Receiving Party shall use reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded by any
Person to whom any Confidential Information is so disclosed. The provisions of
this Section 9.4 do not apply to any Proceedings between the parties to this
Agreement.

9.5 Attorney-Client Privilege. The Disclosing Party is not waiving, and will not
be deemed to have waived or diminished, any of its attorney work product
protections, attorney-client privileges or similar protections and privileges as
a result of disclosing its Confidential Information (including Confidential
Information related to pending or threatened litigation) to the Receiving Party,
regardless of whether the Disclosing Party has asserted, or is or may be
entitled to assert, such privileges and protections. The parties (a) share a
common legal and commercial interest in all of the Disclosing Party’s
Confidential Information that is subject to such privileges and protections,
(b) are or may become joint defendants in Proceedings to which the Disclosing
Party’s Confidential Information covered by such protections and privileges
relates, (c) intend that such privileges and protections remain intact should
either party become subject to any actual or threatened Proceeding to which the
Disclosing Party’s Confidential Information covered by such protections and
privileges relates, and (d) intend that after the Closing the Receiving Party
shall have the right to assert such protections and privileges. No Receiving
Party shall admit, claim or contend, in Proceedings involving either party or
otherwise, that any Disclosing Party waived any of its attorney work-product
protections, attorney-client privileges or similar protections and privileges
with respect to any information, documents or other material not disclosed to a
Receiving Party due to the Disclosing Party disclosing its Confidential
Information (including Confidential Information related to pending or threatened
litigation) to the Receiving Party.

ARTICLE X

TERMINATION

10.1 Termination Events. This Agreement may, by notice given prior to or at the
Closing, be terminated:

(a) by Buyer if a material breach or violation of any provision of this
Agreement has been committed by Seller and such breach or violation has not been
waived;

 

44



--------------------------------------------------------------------------------

(b) by Seller if a material breach or violation of any provision of this
Agreement has been committed by Buyer and such breach or violation has not been
waived;

(c) by Buyer if any of the conditions in Article V has not been satisfied as of
the Closing Date or if satisfaction of such a condition is or becomes impossible
(other than through the failure of Buyer to comply with its obligations under
this Agreement) and Buyer has not waived such condition on or before the Closing
Date;

(d) by Seller if any of the conditions in Article VI has not been satisfied as
of the Closing Date or if satisfaction of such a condition is or becomes
impossible (other than through the failure of Seller to comply with its
obligations under this Agreement) and Seller has not waived such condition on or
before the Closing Date;

(e) by mutual consent of Buyer and Seller; or

(f) by Buyer if the Closing has not occurred (other than through the failure of
Buyer to comply fully with its obligations under this Agreement) on or before
January 1, 2008 or such later date as the parties may agree upon.

(g) by Seller if the Closing has not occurred (other than through the failure of
Seller to comply fully with its obligations under this Agreement) on or before
January 1, 2008 or such later date as the parties may agree upon.

10.2 Effect of Termination. The right of termination under Section 10.1 is in
addition to any other right a party may have under this Agreement or otherwise,
and the exercise of a right of termination will not be an election of remedies.
If this Agreement is terminated pursuant to Section 10.1, all further
obligations of the parties under this Agreement will terminate; provided,
however, that if this Agreement is terminated by a party because of the breach
or violation of the Agreement by the other party or because one or more of the
conditions to the terminating party’s obligations under this Agreement is not
satisfied as a result of the other party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies will survive such termination unimpaired.

ARTICLE XI

GENERAL PROVISIONS

11.1 Expenses. Except as otherwise provided in this Agreement, each party to
this Agreement will bear its respective fees and expenses incurred in connection
with the preparation, negotiation, execution and performance of this Agreement
and the Contemplated Transactions, including all fees and expense of its
Representatives.

11.2 Public Announcements. Any public announcement, press release or similar
publicity with respect to this Agreement or the Contemplated Transactions will
be issued, if at all, at such time and in such manner as Buyer determines.
Except with the prior consent of Buyer or as permitted by this Agreement, Seller
shall not disclose to any Person (a) the fact that any Confidential Information
of Seller has been disclosed to Buyer or its Representatives, that Buyer or its
Representatives have inspected any portion of the Confidential Information of
Seller, that any Confidential Information of Buyer has been disclosed to Seller,
or that Seller or its Representatives have inspected any portion of the
Confidential Information of Buyer, or (b) any information about the Contemplated
Transactions, including the status of

 

45



--------------------------------------------------------------------------------

such discussions or negotiations, the execution of any documents (including this
Agreement) or any of the terms of the Contemplated Transactions or the related
documents (including this Agreement). Seller and Buyer will consult with each
other concerning the means by which Seller’s employees, customers, suppliers and
others having dealings with Seller will be informed of the Contemplated
Transactions, and Buyer will have the right to be present for any such
communication.

11.3 Notices. All notices, Consents, waivers and other communications required
or permitted by this Agreement shall be in writing and shall be deemed given to
a party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid), (b) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment, or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses, facsimile numbers or
e-mail addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a party may designate by notice to the other parties):

Seller:

57151 Manitoba Ltd.

c/o 5540 Hampstead Place

Burnaby, British Columbia V5E 4E7

Attention: Kerry Tatelman

e-mail: zero829@shaw.ca

with a mandatory copy to:

Fillmore Riley LLP

1700 Commodity Exchange Tower

360 Main Street

Winnipeg, Manitoba

R3C 3Z3

Attention: Glen Peters

Phone: (204) 957-8318

Fax: (204) 954-0318

Email: glenpeters@fillmoreriley.com

Buyer:

Caraustar Industries, Inc.

Attn: Steven L. Kelchen

Austell-Powder Springs Road, Suite 300

Austell, GA 30106

Telephone: 770-799-5808

Facsimile: 770-732-3433

Caraustar Industries, Inc.

Caraustar Legal Department

Attn: Wilma Beaty, Esq.,

VP, General Counsel and Secretary

Post Office Box 115

Austell, Georgia 30168-0115

 

46



--------------------------------------------------------------------------------

Telephone: 770-745-3745

Facsimile: 770-799-5990

with a mandatory copy to:

Morris, Manning & Martin, LLP

3343 Peachtree Road, N.E.

Suite 1600

Atlanta, Georgia 30326

Attention: John F. Sandy Smith, Esq.

Fax no.: (404) 365-9532

E-mail address: jfs@mmmlaw.com

11.4 Jurisdiction; Service of Process. Any Proceeding arising out of or relating
to this Agreement or any Contemplated Transaction may be brought in the courts
of the Province of Manitoba, and each of the parties irrevocably submits to the
exclusive jurisdiction of each such court in any such Proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court and agrees not to bring any Proceeding arising
out of or relating to this Agreement or any Contemplated Transaction in any
other court. The parties agree that either or both of them may file a copy of
this paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties irrevocably to waive any objections to
venue or to convenience of forum. Process in any Proceeding referred to in the
first sentence of this section may be served on any party anywhere in the world.

11.5 Enforcement of Agreement. Each of Seller and Buyer acknowledges and agrees
that the other party would be irreparably damaged if any of the provisions of
this Agreement are not performed in accordance with their specific terms and
that any Breach of this Agreement by such other party could not be adequately
compensated in all cases by monetary damages alone. Accordingly, in addition to
any other right or remedy to which Buyer or Buyer, as the case may be, may be
entitled, at law or in equity, it shall be entitled to enforce any provision of
this Agreement by a decree of specific performance and to temporary, preliminary
and permanent injunctive relief to prevent Breaches or threatened Breaches of
any of the provisions of this Agreement, without posting any bond or other
undertaking.

11.6 Waiver; Remedies Cumulative. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither any failure nor any delay
by any party in exercising any right, power or privilege under this Agreement or
any of the documents referred to in this Agreement will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement or any of the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other party,
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given, and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of that party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement or the documents referred to in
this Agreement.

11.7 Entire Agreement and Modification. This Agreement supersedes all prior
agreements, whether written or oral, between the parties with respect to its
subject matter (including any letter of intent and any confidentiality agreement
between Buyer and Seller) and constitutes (along with the

 

47



--------------------------------------------------------------------------------

Schedules, Exhibits and other documents delivered pursuant to this Agreement) a
complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Agreement may not be amended,
supplemented, or otherwise modified except by a written agreement executed by
the party to be charged with the amendment.

11.8 Schedules. The information in the Schedules delivered by Seller constitutes
(i) exceptions to particular representations, warranties, covenants and
obligations of Seller as set forth in this Agreement or (ii) descriptions or
lists of assets and liabilities and other items referred to in this Agreement.
If there is any inconsistency between the statements in this Agreement and those
in the Schedules (other than an exception expressly set forth as such in the
Schedules with respect to a specifically identified or appropriately
cross-referenced representation or warranty), the statements in this Agreement
will control.

11.9 Assignments, Successors and No Third-Party Rights. No party may assign any
of its rights or delegate any of its obligations under this Agreement without
the prior written consent of the other parties, except that Buyer may assign any
of its rights and delegate any of its obligations under this Agreement to any
Subsidiary of Buyer and may collaterally assign its rights hereunder to any
financial institution providing financing in connection with the Contemplated
Transactions. Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon, and inure to the benefit of, the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement, except such rights as shall
inure to a successor or permitted assignee pursuant to this Section 11.9.

11.10 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

11.11 Construction. The headings of Articles and Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “Articles” and “Sections” refer to the
corresponding Articles and Sections of this Agreement.

11.12 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

11.13 Governing Law. This Agreement will be governed by and construed under the
laws of the Province of Manitoba and the laws of Canada applicable therein
without regard to conflicts-of-laws principles that would require the
application of any other law.

11.14 Execution of Agreement. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

BUYER:     SELLER: CARAUSTAR INDUSTRIAL CANADA, INC.     2789737 MANITOBA LTD.
By:  

/s/ Ronald J. Domanico

    By:  

/s/ Norman Tatelman

Name:   Ronald J. Domanico     Name:   Norman Tatelman Title:   Senior Vice
President     Title:   President

 

49



--------------------------------------------------------------------------------

Execution Version

LEASE AGREEMENT

THIS LEASE, made and effective as of the later of (i) the Closing under the
Asset Purchase Agreement referred to below, and (ii) the 1st day of January,
2008,

BETWEEN:

2789737 MANITOBA LTD.,

(the “Landlord”),

as successor by amalgamation

to 57151 MANITOBA LTD. and 2789737 MANITOBA LTD.,

- and -

CARAUSTAR INDUSTRIAL CANADA, INC.,

(the “Tenant”).

WHEREAS the Landlord, as Seller, and the Tenant, as Buyer, are parties to an
Asset Purchase Agreement dated December     , 2007, (the “Asset Purchase
Agreement”) pursuant to which certain assets of the Landlord are being acquired
by Tenant.

WHEREAS pursuant to the Asset Purchase Agreement the Landlord and the Tenant are
entering into this Lease Agreement for the lease of Premises (as hereinafter
defined) and for the grant of an exclusive option to purchase the Premises in
favour of Tenant, on the terms and subject to the conditions set forth herein;
and

WHEREAS the “Land”, “Tangible Personal Property”, and “Improvements,” and the
other initially capitalized terms not defined herein are as defined in the Asset
Purchase Agreement;

NOW THEREFOR IN CONSIDERATION of the rent, mutual covenants and agreements
herein contained, the Landlord and the Tenant covenant and agree with each other
as follows:

ARTICLE 1 - PREMISES AND TERM

1.01 Demise. The Landlord in consideration of the rents, covenants, agreements
and conditions herein to be paid, observed and performed by the Tenant, does
hereby demise and lease to the Tenant the Land which is municipally known as
1707 Dugald Road, Winnipeg, Manitoba, and legally described on Schedule “A”
attached hereto, together with the building and certain other Improvements
located thereon (collectively, the Land, and such building and Improvements
being defined as the “Premises”).

1.03 Term. The Tenant shall have and hold the Premises for a term of three
(3) years commencing on the date hereof and ending on December 31, 2010 (the
“Term”).



--------------------------------------------------------------------------------

1.04 Quiet Enjoyment. If the Tenant punctually pays the Rent due under this
Lease and complies with its obligations under this Lease, the Tenant shall
peaceably possess and enjoy the Premises during the Term without any
interruption or disturbance from the Landlord or any person or persons claiming
by, through or under the Landlord.

1.05 Renewal. Provided the Tenant pays the Rent as and when due, and subject to
the Tenant Set-off Right (defined in Section 2.04 below), and provided the
Tenant observes and performs the material terms, covenants and conditions to be
observed and performed by it in accordance with the terms of this Lease, the
Tenant shall have the option to renew the term of this Lease for two (2) further
period of one (1) year each (the “Renewal Terms”) upon the following terms and
conditions:

 

  (a) The Tenant shall give the Landlord written notice of Tenant’s intention to
renew this Lease at least 120 days prior to the expiry of the Term or the first
Renewal Term, as applicable;

 

  (b) All terms and conditions of this Lease shall apply to the Renewal Terms
with the exception of the amount of the Base Rent and this renewal option;

 

  (c) The Base Rent (defined below) for the Renewal Terms shall be as set forth
in Section 2.01 below.

1.06 Exclusive Purchase Option. The Landlord hereby grants unto the Tenant the
exclusive right and option to purchase from the Landlord at Tenant’s discretion,
so long as the Tenant is not in unremedied material default under the terms of
this Lease, all right, title and interest of the Landlord in and to the Premises
(the “Option”) at any time during the Term or the Renewal Terms by giving at
least thirty (30) days written notice of such election to the Landlord. The
purchase price for the Premises in connection with Tenant’s exercise of such
option shall be CDN $3,500,000.00 and the purchase and sale of the Premises
following exercise of the option will be subject to the terms and conditions of
the Agreement of Purchase and Sale attached hereto as Schedule “B”. Nothing
herein obligates Tenant to exercise the Option.

1.07 Definitions. In this Lease:

 

  (a) “Additional Rent” means all amounts payable pursuant to the terms of this
Lease by the Tenant to the Landlord except Base Rent, whether or not
specifically designated as Additional Rent elsewhere in this Lease;

 

  (b) “Tenant Maintenance” means any and all repairs, replacements, and
maintenance of the Premises to include routine periodic maintenance and cleaning
of the Premises, and repairs ancillary thereto, to keep the Premises debris free
and in generally the same appearance and operating condition as exists on the
date hereof, ordinary wear and tear excepted, and excludes all Landlord Repairs
and Replacements.

 

  (c) “Base Rent” shall have the meaning provided in Section 2.01;

 

  (d) “Rent” means the aggregate of the Base Rent and Additional Rent; and



--------------------------------------------------------------------------------

  (e) “Landlord Repairs and Replacements” means any and all capital repairs and
replacements of the Premises, including the foundation system (being piles, pile
caps and grade beams) and steel structure of the building and other Improvements
within the Premises (being columns, joists, beams and bracings), exterior walls,
the roof deck, the roof membrane and surface of the roof, replacement or capital
repair of the HVAC system or associated ductwork, replacement or capital repair
of the plumbing, sewer, or other utilities systems, repaying of substantial
areas of the parking or roadway areas serving the Premises, and replacement or
capital repair of the sprinkler system; but excluding all Tenant Maintenance and
repairs and replacements necessitated by acts or omissions by the Tenant.

ARTICLE 2 - RENT, TAXES AND OTHER CHARGES

2.01 Base Rent and Additional Rent. The Tenant shall pay to the Landlord base
rent (“Base Rent”) as follows:

 

Base Rent

   Annual    Monthly

2008

   $ 316,200.00    $ 26,350.00

2009

   $ 322,524.00    $ 26,877.00

2010

   $ 328,980.00    $ 27,415.00

First Renewal Term

   $ 335,556.00    $ 27,963.00

Second Renewal Term

   $ 342,264.00    $ 28,522.00

Base Rent is payable in equal monthly instalments payable the first day of each
month during the Term, in advance, together with Additional Rent as herein
provided. All of the payments set out in this Lease shall constitute Base Rent
or Additional Rent, and shall be deemed to be and shall be payable as rent,
whether or not any such payment is payable to the Landlord or to a third party
as provided below in this Article 2, and whether or not paid as reimbursement to
the Landlord for expenses to which it has been put and entitled to be reimbursed
as provided in this Lease. The Landlord has all the rights against the Tenant
for default in payment of Additional Rent that is has against the Tenant for
default in payment of Base Rent. As to Realty Taxes (defined below) or other
Additional Rent payments that Landlord requests be paid directly by Tenant to
the relevant payee, if the original invoice is not delivered directly to the
Tenant by the relevant payee but is instead delivered to the Landlord, the
Landlord must deliver the original invoice for the amount requested to so be
paid promptly upon Landlord’s receipt thereof, and in any event, at least twenty
(20) days prior to the date when the invoiced amount is due. In the event that
the Landlord does not provide the Tenant with the original invoice in a timely
fashion and as a result the Tenant is not able to pay the invoice by the date
the invoiced amount is due, then in such case the Tenant shall not be liable or
responsible for any late payment fees or penalties which may result from the
late payment by the Tenant of the invoiced amount, and the Landlord will pay the
same.



--------------------------------------------------------------------------------

2.02 Realty Taxes. The Tenant shall pay to the Landlord the amount of all realty
taxes, rates (including local improvement taxes and rates) and any and all taxes
assessed in the future in lieu of realty taxes, assessments or levies imposed
upon or charged against the Premises during the Term (“Realty Taxes”), together
with the reasonable costs of appeal against disputed assessments for such Realty
Taxes. The Landlord will notify the Tenant in writing if the Landlord intends to
dispute the amount of any Realty Taxes assessment and will deliver copies to
Tenant of all communications with the taxing authority relating thereto. Payment
of Realty Taxes invoiced shall be due in equal monthly instalments over each
calendar year or such shorter period within the Term such that the Landlord will
have in its hands an amount sufficient to pay each instalment of Realty Taxes at
least fifteen days but not more than thirty days prior to the date when such
instalment is due to the taxing authorities. Prior to the commencement of each
year, the Landlord shall estimate reasonably the total amount due of Realty
Taxes and the amount of the equal monthly instalments thereof, based on the
preceding year’s Realty Tax invoices, and notify the Tenant in writing of such
estimate. From time to time during the year, the Landlord may re-estimate the
amounts payable for such year based on additional Realty Taxes invoices
received, in which event the Landlord shall notify the Tenant in writing of such
re-estimate accordingly and fix monthly instalments for the remaining balance of
such year. Provided that if the Landlord so directs, the Tenant shall pay Realty
Taxes directly to the taxing authorities. In that event, the Tenant shall make
payments, on or before the due date, of each instalment and shall provide to the
Landlord, on demand, evidence of payment in the form of receipted bills.

2.03 Other Taxes and Charges. Landlord may retain certain utilities accounts and
accounts relating to the other charges in this Section 2.03 below in Landlord’s
name if the parties deem that to be more expedient, but in any event the Tenant
shall pay, as and when due to the Landlord or the relevant authority to which
same are owing:

 

  (a) All taxes, licenses, rates, duties and assessments imposed, assessed or
levied by any lawful authority during the Term and relating to the business as
carried on in the Premises by the Tenant, and the use and occupancy of the
Premises by the Tenant (and every subtenant and licensee of Tenant) and relating
to or assessed with respect to the Tangible Personal Property at the Premises or
to any other property owned by or installed by or on behalf of the Tenant, in,
on or affixed to the Premises, whether any such taxes, licenses, rates, duties
and assessments are payable by law by the Tenant or by the Landlord;

 

  (b) All taxes payable under the Goods and Services Tax (GST), or any other tax
of a similar nature pursuant to legislation enacted by Federal, Provincial or
Municipal Authorities will be paid by Tenant;

 

  (c) Tenant will pay all charges, rates and assessments imposed, assessed or
levied by any lawful authority during the Term in respect of electricity, light,
heat, gas, power, water, sewer, garbage rates, snow removal, telephone and
utilities of whatsoever nature or kind (including works and services in
connection therewith) used in or supplied to the Premises;

 

  (d) The cost of all insurance required to be maintained by the Landlord
pursuant to Article 5 hereof.



--------------------------------------------------------------------------------

Upon request by the Landlord, the Tenant shall deliver promptly to the Landlord
receipts for payment of all charges payable by the Tenant pursuant to this
section 2.03 which were due and payable up to one (1) month prior to such
request, and shall furnish to the Landlord, upon request, evidence of payments
before the 31st day of December in each year covering payments for the preceding
year.

Landlord will pay as and when due all corporation capital taxes payable with
respect to Landlord, and any and all taxes and assessments based on Landlord’s
income, Rent received hereunder, or gross receipts or profits.

2.04 Net Lease. Except as otherwise provided herein, the Tenant will pay to the
Landlord all Rent required to be paid by the Tenant pursuant to this Lease
without any deduction, defalcation, abatement or set-off whatsoever, and the
Tenant covenants with the Landlord accordingly, the Landlord and the Tenant
agree and acknowledge that Tenant must pay all costs and expenses associated
with Tenant’s use and operation of the Premises during the Term, with the
Landlord only being obligated to pay those costs and expenses specifically
provided herein to be paid by the Landlord. Tenant is entitled to offset or
set-off against, and deduct from the amounts due to the Landlord hereunder, any
amounts owing by or claimed in good faith against the Landlord under the Asset
Purchase Agreement, pursuant to the terms and conditions of Article 8 of the
Asset Purchase Agreement (the “Tenant Set-off Right”).

2.05 Irregular Periods. If, for any reason, it becomes necessary to calculate
Base Rent or Additional Rent for irregular periods an appropriate pro rata
adjustment will be made on a daily basis in order to compute such rent for such
irregular period.

2.06 Rent Past Due. If the Tenant shall fail to pay any Rent when the same is
due and payable (subject to the Tenant Set-off Right) such unpaid amount shall
bear interest at the rate of twelve percent (12%) per annum (calculated monthly
at the rate of one percent (1%)) such interest to be calculated, but not
compounded, from the time such Rent becomes due until paid by the Tenant.

ARTICLE 3 - USE

3.01 Use of Premises. The Tenant shall not use or permit the Premises or any
part thereof to be used for any purpose other than that of manufacturing,
storage or distribution or office or warehouse purposes, or any use of the
Premises existing as of the date hereof or otherwise approved by the Landlord in
writing.

3.02 Prohibited Uses. The Tenant shall not, at any time during the Term, carry
on or permit to be carried on in or on the Premises anything which is noxious or
offensive and shall not do or permit to be done anything whatsoever at any time
during the Term upon the Premises which would annoy or disturb or cause nuisance
or damage to the occupiers or owners of lands and premises adjoining or in the
vicinity of the Premises. The Tenant shall not permit any overloading of the
floor of the Premises without the prior written consent of the Landlord. The
Tenant shall not cause any waste or damage to the Premises. The Tenant shall not
conduct on the Premises any distress sale, bankruptcy sale, going out of
business sale or any other sale, designed to convey to the public that business
operations are to be discontinued.



--------------------------------------------------------------------------------

3.03 Hazardous Substances. The Tenant shall not locate, create or store on the
Premises and shall not permit any of its agents, employees, suppliers,
customers, invitees, sub-tenants, licensees or any other person having business
with or under the control of the Tenant to locate, create or store on the
Premises any Hazardous Substance. The term “Hazardous Substance” shall include,
without limitation, any solid, liquid, smoke, waste, odour, heat, vibration,
radiation, or combination thereof, which is deemed, classed or found to be or to
affect the natural, physical, chemical or biological quality of the environment,
or which is or is likely to be injurious to the health or safety of persons, or
which is or is likely to be injurious or damaging to property, plant or animal
life, or which interferes with or is likely to interfere with the comfort,
livelihood or enjoyment of life by a person, that is declared to be hazardous or
toxic under any Environmental Law, and without limiting the generality of the
foregoing shall include any dangerous, noxious, toxic, flammable or explosive
substance, radioactive material, asbestos or PCBs. Tenant has no liability for
the presence or use of any Hazardous Substance on or near or affecting the
Premises prior to the date of this Lease (“Pre-existing Hazardous Substances
Liability”). Further, all of Landlord’s representations and warranties set forth
in Section 3.21 of the Asset Purchase Agreement are incorporated herein by
reference.

If the Tenant is in breach of the foregoing prohibition regarding the location,
creation or storage of Hazardous Substances, the Landlord, in addition to all
other remedies it has under this Lease, may require the Tenant at the Tenant’s
cost to cause such Hazardous Substance or Substances to be removed to cause the
Premises to be properly restored and repaired all in accordance with any
applicable laws, by-laws, rules, regulations or orders. Alternatively, at its
option, the Landlord may cause such Hazardous Substance or Substances to be
removed and may repair and restore the Premises and may cause its employees or
agents to enter on the Premises for such purpose. Should the Landlord undertake
such removal, repair or restoration the Tenant shall forthwith pay to the
Landlord a fee equal to 2% of the total cost of such removal, repair or
restoration and the cost of such removal, repair or restoration and shall be
recoverable as Additional Rent reserved hereunder.

The Tenant hereby indemnifies and holds the Landlord harmless from and against
all loss, cost, damage and expense (including, without limitation, legal fees on
a solicitor and own client basis and costs incurred in the investigation,
defence and settlement of claims) that the Landlord incurs as a result of or in
connection with or arising from the breach of this Section 3.03 by the Tenant or
Tenant’s violation of Environmental Laws, excluding in any and all events,
claims or liability relating to Pre-existing Hazardous Substances Liability and
any claims relating to a breach of Landlord’s warranties made pursuant to this
Section 3.03.

Landlord hereby indemnifies and holds harmless the Tenant, its successors,
assigns, and related companies, from and against all loss, cost, liability,
damage and expense (including, without limitation, legal fees on a solicitor and
own client basis and costs incurred in the investigation, defence and settlement
of claims) incurred or asserted as a result of or in connection with or arising
from Pre-existing Hazardous Substances, Landlord’s violation of Environmental
Laws, or Landlord’s breach of its warranties made pursuant to this Section 3.03.

3.04 Signs. The Tenant may identify its business on a sign at the entrance to
the Premises and on the front of the building and in all events must, at its
cost, acquire all



--------------------------------------------------------------------------------

requisite municipal or other governmental permits which may be required to erect
or maintain any such signs, and any other sign or advertisement approved by the
Landlord pursuant hereto. If the Tenant wishes to place any other signs or
advertisements at the Premises or to replace the two Tenant signs permitted
under this Section with substantially different signs, the Tenant must first
obtain the Landlord’s prior written consent to do so, which consent will not be
unreasonably withheld. The Tenant also agrees that any sign or advertisement so
placed or fixed to the exterior or any outside part of the Premises shall be
maintained in a proper state of repair and that it shall indemnify and hold
harmless the Landlord from and against all liability for personal injuries,
death or property damage or loss caused from the placing or fixing any such sign
or advertisement. Notwithstanding the foregoing the Landlord acknowledges and
consents to the continued existence of all signs on the Premises as at the date
hereof.

ARTICLE 4 - MAINTENANCE, REPAIR AND ALTERATIONS

4.01 Acceptance of Premises. Except for the Landlord’s warranties in this Lease,
the Tenant accepts the Premises in “as is” condition, and except as set forth
herein, Landlord shall not be liable or bound to make any alteration,
remodelling or decoration of or installation of equipment or fixtures in the
Premises.

Subject to the terms of the Asset Purchase Agreement, including without
limitation the time limitations on the survival of covenants, representations
and warranties, the limitations on the amounts that may be claimed by the
Tenant, and the basket clauses, all as set forth in Article 8 of the Asset
Purchase Agreement, Landlord’s warranties as Vendor set forth in Article 3 of
the Asset Purchase Agreement relating to the Premises are incorporated herein by
this reference and shall be as if fully set forth in this Lease and made
expressly herein by Landlord.

 

4.02 Landlord Repairs and Replacement: Tenant Maintenance.

 

  (a) The Landlord throughout the Term shall be responsible at its sole cost and
expense for performance of the Landlord Repairs and Replacement. In fulfilling
its obligations pursuant to this section 4.02, the Landlord shall be entitled to
enter the Premises and shall act as expeditiously as is reasonably practical in
the circumstances.

 

  (b) The Tenant throughout the Term shall be responsible at its sole cost and
expense for performance of the Tenant Maintenance.

 

  (c) Should the Tenant or the Landlord failure to perform its obligations under
this Article, then the obligations of the nonperforming party may be performed
by the other party, and such performance will be at the nonperforming party’s
cost and expense and subject to the indemnification provisions herein.

4.03 Inspection. The Landlord’s representatives may enter upon the Premises at
all reasonable times and during any emergency to inspect the state of repair and
to perform maintenance, and replacements, upon reasonable advance notice to
Tenant and without disruption to Tenant’s business or operations.



--------------------------------------------------------------------------------

4.04 Repairs According to Notice. Without restricting the generality of
Section 4.02, the Tenant, promptly upon notice by the Landlord, shall make and
do all repairs and maintenance for which it is responsible. If the Tenant fails
to repair or maintain them within a reasonable time, then the Landlord may cause
such repairs and maintenance to be undertaken and may cause its employees and
agents to enter on the Premises for such purpose. If any replacement or repair
by the Tenant or the Landlord (not necessitated by Tenant’s misuse or neglect)
require that more than 20% of the Premises be unavailable or inaccessible to
Tenant for a period exceeding three (3) days, then all payments of Rent during
the period of unavailability, inaccessibility, or inoperability will be abated.

4.05 Landlord’s Approval of Alterations. Notwithstanding anything to the
contrary in this Lease, the Tenant shall not make to or erect in the Premises
any installations, alterations, additions or partitions (“Alterations”) without
having received the prior written approval of the Landlord to the plans and
specifications and any variation or amendment thereof, which approval is not a
substitute for the approval of any relevant statutory authority and will not be
unreasonably withheld, delayed, or conditioned. The Landlord shall be entitled
to recover, as Additional Rent from the Tenant, the Landlord’s actual and
reasonable costs of having its architects and engineers examine such plans and
specifications up to $1,000.

4.06 Construction of Alterations. The Tenant shall construct all Alterations
only in accordance with the approved plans and specifications and in a good and
workmanlike manner and shall proceed diligently to completion. All such
construction shall be done only by persons approved in writing by the Landlord,
such approval not to be unreasonably withheld. Prior to the construction of any
Alterations, the parties will agree in writing as to which Alterations will be
Tenant’s property and removable by it upon any termination of this Lease, and
which will be part of the Premises.

4.07 Builder’s Liens. The Tenant shall pay for all expenses incurred for work
performed upon, and materials incorporated into, the Premises for which it is
responsible as same are due. The Tenant shall not suffer or permit any lien
under The Builders’ Liens Act (Manitoba) or like statute to be registered
against title to the Premises, or the interest of the Landlord therein, by
reason of work, services or materials supplied or claimed to have been supplied
to the Tenant or anyone holding any interest through or under the Tenant. If any
such lien is registered the Tenant shall do all things necessary to obtain and
register a discharge forthwith after the lien has come to the notice of the
Tenant. The Landlord may, but shall not be obliged to, discharge any lien filed
at any time and any amount paid by the Landlord in so doing, together with all
reasonable costs and expenses of the Landlord, shall be paid to the Landlord by
the Tenant on demand and if not so paid, shall be recoverable as rent in
arrears.

ARTICLE 5 - INSURANCE, NON-LIABILITY AND INDEMNITY

5.01 Tenant’s Insurance. The Tenant shall purchase and keep in force throughout
the Term, at the Tenant’s sole cost and expense:

 

  (a) All risk insurance with extended coverage endorsement covering fire and
other risks for all leasehold improvements made to or installed in the Premises
by or on behalf of the Tenant in an amount equal to the full replacement value
and for the obligation of the Tenant to make repairs to the Premises in the
event of forced entry or attempted forced entry;



--------------------------------------------------------------------------------

  (b) Fire insurance with extended coverage endorsement covering all the
contents of the Premises whether owned by the Tenant or for which the Tenant is
responsible in an amount at least equal to the actual cash value;

 

  (c) Comprehensive general liability insurance (including without limitation,
Tenant’s fire, legal liability to a limit of $5,000,000 hereof with a cross
liability clause and otherwise in amounts and on terms reasonably acceptable to
the Landlord; and

 

  (d) Plate glass coverage with respect to the Premises in amounts acceptable to
the Landlord.

5.02 Landlord’s Insurance. The Landlord shall take out and keep in force
throughout the Term all risk insurance on the buildings and improvements
comprising the Premises, but which will exclude such parts thereof upon which
the Tenant is obliged to take insurance out under section 5.01, with responsible
insurance companies and in an amount such as would be carried by a prudent
owner. The cost of such insurance shall be paid by the Tenant to the Landlord as
Additional Rent. Notwithstanding any contribution by the Tenant to the cost of
the insurance premiums for the Landlord’s insurance, the Tenant acknowledges
that it has no right to receive any proceeds from any such policy of insurance
carried by the Landlord.

5.03 Policies. All policies required hereunder shall be procured from and
maintained with insurers, and upon terms and in amounts, satisfactory to the
parties, acting reasonably. Each party shall furnish to the other copies of all
such policies held by that party, or insurance certificates in lieu thereof, and
shall provide written notice of the continuation of such policies not less than
ten (10) days prior to their respective expiry dates. The Tenant shall pay the
premium for each such policy. If the either party fails to keep in force such
insurance the other may but shall not be obligated to effect such insurance, the
cost thereof being recoverable from the delinquent party forthwith on demand.

5.04 Additional Insureds; Waiver of Subrogation. The Tenant policies required
hereunder shall include the Landlord as an additional named insured with
cross-liability clauses, where appropriate. The Landlord policies required
hereunder shall include the Tenant as additional named insured with cross
liability policies, where appropriate. Anything in this Lease to the contrary
notwithstanding, the Landlord and the Tenant each hereby waive any and all
rights of recovery, claim, action, or cause of action, against the other, its
agents, officers, or employees, for any loss or damage that may occur to the
Premises or a part thereof, or any improvements thereto, or any personal
property of such party therein, by reason of fire, the elements, or any other
cause(s), regardless of cause or origin, including negligence of the other party
hereto, its agents, officers or employees, to the extent that such loss or
damage is covered by insurance required to be maintained under this Article 5
(whether or not such insurance is in effect) or to the extent such loss or
damage is actually covered by any other insurance carried by each of them. The
Landlord and the Tenant acknowledge that the waivers and releases set



--------------------------------------------------------------------------------

forth in this subparagraph are intended to result in any loss or damage which is
covered by insurance, being borne by the insurance carrier of the Landlord or
the Tenant, as the case may be, or by the party having the insurable interest to
the extent that such loss is not covered by insurance and this Lease requires
such party to maintain insurance to cover such loss. Landlord and Tenant agree
that such waivers and releases were freely bargained for and willingly and
voluntarily agreed to by Landlord and Tenant and do not constitute a violation
of public policy.

5.05 Non-liability of Landlord. Except for the negligence of the Landlord or as
arises from Landlord’s failure to maintain the Premises as required under this
Lease, the Tenant agrees that the Landlord shall not be liable or responsible in
any way for any personal injury that may be sustained by the Tenant or any
employee or customer of the Tenant, or of any other person who may be upon the
Premises or sidewalks, parking areas, highways or loading areas adjacent
thereto, or for any loss of or damage or injury to, property belonging to or in
the possession of the Tenant or any employee or customer of the Tenant or any
other person, and without limiting the generality of the foregoing, the Landlord
shall not be liable or responsible in any way for any injury, loss or damage to
person or property caused by smoke, steam, water, ice, rain, snow or fumes which
may leak, issue or flow into, through or from the Premises or from the water
sprinkler, drainage or smoke pipes or plumbing equipment therein (as long as
these have not leaked due to a condition pre-existing the date of this Lease) or
from any other place or quarter or caused by or attributable to the condition or
arrangement of any electrical or other wiring or the air-conditioning equipment
(as long as these have not failed due to a condition pre-existing the date of
this Lease), or, for any matter or thing of whatsoever nature or kind arising
from the Tenant’s use and occupation of the Premises.

5.06 Indemnification by Tenant. The Tenant does hereby indemnify and save
harmless the Landlord from and against any and all liabilities, damages, costs,
expenses, causes of action, claims, suits and judgments which the Landlord may
incur or suffer or be put to by reason of or in connection with or arising from:

 

  (a) any breach, violation or non-performance by the Tenant of any covenant,
condition or agreement of Tenant set forth in this Lease; and

 

  (b) any damage, injury, or loss of property or life occasioned by the Tenant’s
use or occupation of the Premises; and

 

  (c) All costs, expenses and reasonable legal fees on a solicitor and his own
client basis incurred by the Landlord in enforcing this Lease (subject to any
limitation contained within The Distress Act (Manitoba), or any similar
legislation which may attempt to limit the costs which a Landlord may be
entitled to recover in the enforcement of its rights hereunder);

except to the extent that any such claim arises as a result of a breach or the
negligent performance by the Landlord of its obligations hereunder.

5.07 Indemnification by Landlord. The Landlord does hereby indemnify and save
harmless the Tenant from and against any and all liabilities, damages, costs,
expenses, causes of action, claims, suits and judgments which the Tenant may
incur or suffer or be put to by reason of or in connection with or arising from:

 

  (a) any breach, violation or non-performance by the Landlord of any covenant,
condition or agreement of Landlord set forth in this Lease; and



--------------------------------------------------------------------------------

  (b) any claim based upon the Landlord’s ownership of the Premises and not
otherwise the responsibility of the Tenant hereunder; and

 

  (c) All costs, expenses and reasonable legal fees on a solicitor and his own
client basis incurred by the Tenant in enforcing this Lease;

except to the extent that any such claim arises as a result of a breach or the
negligent performance by the Tenant of its obligations hereunder.

5.08 Survival of Indemnification. Sections 5.06 and 5.07 of this Lease shall
survive any termination of this Lease for a period of two (2) years, anything in
this Lease to the contrary notwithstanding.

ARTICLE 6 - DAMAGE AND DESTRUCTION; LOSS OF ACCESS

TO PREMISES, ETC.

6.01 Damage to or Destruction of Premises.

 

  (a) If the Premises shall be damaged by fire or other casualty for which the
Landlord is insured, but are not thereby rendered untenantable in whole or in
part, the Landlord shall at its own expense cause such damage, excluding damage
to Tenant’s Tangible Personal Property, to be repaired and the Base Rent shall
not abate. If by reason of such occurrence the Premises shall be rendered
untenantable only in part, the Landlord shall, at its own expense, cause the
damage, excluding damage to Tenant’s Tangible Personal Property, to be repaired
and the Base Rent meanwhile shall abate proportionately. If the Premises shall
be rendered wholly untenantable by reason of such occurrence the Landlord shall
at its own expense cause such damage, excluding damage to Tenant’s Tangible
Personal Property, to be repaired, and the Base Rent shall abate until the
Premises have been restored and rendered tenantable, or either the Landlord or
the Tenant may, at its election, terminate this Lease and the tenancy hereby
created by giving to the other within sixty (60) days following the date of said
occurrence, written notice of their election so to do and in the event of such
termination Rent shall be adjusted as of the date of said occurrence.

 

  (b) It is understood and agreed that nothing contained in this section 6.01
shall obligate the Landlord to rebuild the Premises or any part thereof at all
or according to original plans and specifications.

ARTICLE 7 - ASSIGNMENT AND SUBLETTING

7.01 Consent to Transfers. Assignments. Except as otherwise provided herein, the
Tenant shall not assign or sublet or part with possession of all or any part of
the Premises or Tenant’s interest under this Lease, without the prior written
consent of



--------------------------------------------------------------------------------

the Landlord, such consent not to be unreasonably or arbitrarily withheld or
delayed. The consent by the Landlord to an assignment or subletting shall not
constitute a waiver of its consent to a subsequent assignment or subletting.
Despite an assignment to other than a Permitted Assignee (defined below), the
Tenant shall remain fully liable under this Lease. An assignment of this Lease,
if consented to by the Landlord, shall be prepared by the Landlord or its
solicitors, and all reasonable legal costs of its preparation shall be paid by
the Tenant. Notwithstanding the foregoing, Tenant may assign without Landlord’s
consent, to a Permitted Assignee. A “Permitted Assignee” means (A); any business
into or with which the then Tenant is merged or consolidated or to which
substantially all of the then Tenant’s assets are transferred or (B) to any
Affiliate of Tenant, provided that (i) the successor to Tenant has a net worth
computed in accordance with generally accepted accounting principles at least
equal to the greater of (1) the net worth of Tenant immediately prior to such
assignment or transfer, or (2) the net worth of the original Tenant on the date
of this Lease, and (ii) proof reasonably satisfactory to Landlord of such net
worth is delivered to Landlord at least ten (10) days prior to the effective
date of any such transaction. An “Affiliate” means a person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the person specified, or any relative or spouse of
such person, or any relation of such spouse. As used in this definition,
“person” means any individual, entity, association, or organization, and
“control” (including “controlling”, “controlled by” and “under common control”)
means the possession, direct or indirect, of the power, exercised or not, to
direct or manage the business or operations of a person, whether through the
ownership of voting securities, by contract, or otherwise.

Landlord may not assign or transfer any right to use or occupy all or any part
of the Premises, but upon thirty (30) days prior written notice to Tenant and
without being released hereunder, may sell the entire Premises to a third party
(subject to this Lease and all terms and conditions set forth herein, including
without limitation Tenant’s purchase option).

7.02 Assignment or Sublease Form. No assignment or subletting required to be
consented to shall be valid unless prior to the date of occupancy by the
proposed assignee or subtenant a fully executed duplicate original of such
assignment or sublease in form reasonably acceptable and satisfactory to the
Landlord is delivered to the Landlord.

7.03 Encumbrance of Interest in Lease. Each party may, without the other’s prior
consent in writing, mortgage, hypothecate, pledge or otherwise encumber its
interests in this Lease or in the Premises in connection with any financing of
such party. Any such encumbrance of the Premises by Landlord’s action will be
subject to the prior rights of the Tenant under this Lease and Landlord will
procure such non-disturbance agreements from its lender(s) as Tenant reasonably
requires.

7.04 Disposition of Lands and Premises. Following any sale, lease, transfer or
other disposition of the Premises made or given by the Tenant, Tenant shall not
be released hereunder.



--------------------------------------------------------------------------------

ARTICLE EIGHT - PERFORMANCE OF TENANT’S COVENANTS, DEFAULT AND BANKRUPTCY

8.01 Landlord may Perform Covenants. If the Tenant makes default in any of its
covenants and agreements herein, then the Landlord, without limiting any other
remedy which it may have, shall have the right to remedy any such default and
for such purpose may at any time enter upon the Premises. No entry for such
purpose shall be deemed to cause a forfeiture or termination of this Lease. In
order to cure such default, the Landlord may do all things necessary to cure the
default and such things as may be incidental thereto, including without
limitation, the right to make repairs and to expend monies. Tenant shall
reimburse the Landlord forthwith upon demand as Additional Rent hereunder the
aggregate of all costs, charges and expenses incurred by the Landlord in
remedying any such default plus 3% of same. The Landlord shall be under no
obligation to remedy any default of the Tenant, and shall not incur any
liability of the Tenant for any action or omission in the course of its
remedying or attempting to remedy any such default unless such act amounts to
negligence on the part of the Landlord.

8.02 Rights of Termination.

If and whenever:

 

  (a) The Tenant shall fail to pay when due any part of the Rent for a period of
seven (7) days after written notice to Tenant of such failure (subject to the
Tenant Set-off Right); or

 

  (b) The Tenant shall fail to observe, perform and keep any one or more of the
covenants, provisions or stipulations (other than such as relate to payment of
any part of the Rent) to be observed, performed or kept by the Tenant hereunder
and if such failure shall continue for a period of fifteen (15) days after
written notice to the Tenant of such failure, except that if Tenant has
commenced curative actions during such period, the Tenant is entitled to such
additional time as reasonably necessary to complete the curative actions; or

 

  (c) The Term hereby granted or any of the goods or chattels on the Premises
are at any time repossessed, seized, or taken in execution or attachment by any
creditor of the Tenant; or

 

  (d) A writ of execution or replevin order issues against the goods or chattels
of the Tenant and remains unmediated for a period of thirty (30) days;

 

  (e) The Tenant makes an assignment for the benefit of creditors or becoming
bankrupt or insolvent takes the benefit of, or becomes subject to any statutes
that may be in force relating to bankrupt or insolvent debtors (the appointment
of a receiver or receiver and manager of the property and assets of the Tenant
being conclusive evidence of insolvency); or

 

  (f) Any certificate or order is made or granted for the winding-up or
dissolution of the Tenant, voluntarily or otherwise; or



--------------------------------------------------------------------------------

  (g) If the Premises at any time during the Term become vacant in consequence
of established abandonment by the Tenant and its operations at the Premises have
ceased, which abandonment will be deemed after 30 days of uninterrupted lack of
any occupancy or use of any type of the Premises by the Tenant (maintenance or
vacation shutdowns of operations or the buildings at or on the Premises are not
“abandonment”);

then in any of the said cases, at the option and discretion of the Landlord, and
on written notice to Tenant, the Lease and the Term shall become forfeited and
void and the Landlord may without notice or any form of legal process whatever
forthwith re-enter the Premises or any part thereof in the name of the whole and
repossess and enjoy the same as of its former estate, anything contained in any
statute or law to the contrary notwithstanding. Such forfeiture shall be wholly
without prejudice to the right of the Landlord to recover arrears of Rent or
damages for any breach of the Tenant’s covenants, obligations or agreements
under this Lease, and provided that notwithstanding any such forfeiture the
Landlord may subsequently recover from the Tenant damages for loss of Rent
suffered by reason of this Lease having been rendered forfeited and void as
aforesaid. No such re-entry or taking possession of the Premises by the Landlord
shall be construed as an election on the part of the Landlord to terminate this
Lease unless at the time of or subsequent to such re-entry or taking up
possession written notice of such intention has been given to the Tenant or such
termination is decreed by a court of competent jurisdiction.

If and whenever:

 

  (h) The Landlord shall fail to observe, perform and keep any one or more of
the covenants, provisions or stipulations to be observed, performed or kept by
the Landlord hereunder and if such failure shall continue for a period of thirty
(30) days after written notice to the Landlord of such failure, except that if
Tenant has commenced curative actions during such period, the Landlord is
entitled to such additional time as reasonably necessary to complete the
curative actions; or

 

  (i) The Landlord makes an assignment for the benefit of creditors or becoming
bankrupt or insolvent takes the benefit of, or becomes subject to any statutes
that may be in force relating to bankrupt or insolvent debtors (the appointment
of a receiver or receiver and manager of the property and assets of the Landlord
being conclusive evidence of insolvency); or

 

  (j) If at any time during the eighteen (18) month period commencing on the
date hereof, any certificate or order is made or granted for the winding-up or
dissolution of the Landlord, voluntarily or otherwise;

 

  (k) If the Premises is seized or taken by legal process for any other cause
arising with Landlord; or

 

  (l)

Tenant has claim made in good faith against Landlord (as Vendor) under the Asset
Purchase Agreement for a material unremedied breach by the Landlord under the
Asset Purchase Agreement, which breach has not



--------------------------------------------------------------------------------

 

been remedied by the Landlord within sixty (60) days after written notice by the
Tenant to the Landlord, and which claim cannot be reasonably be satisfied by the
Tenant exercising the Tenant Set-off Right;

then in any of the said cases, at the option and discretion of the Tenant, and
on written notice to Landlord, this Lease shall become forfeited and void and
the Tenant will have no further obligation to pay any Rent or otherwise have any
obligations hereunder. The Tenant accepts that if the Tenant exercised the
Tenant Set-off Right in connection with its right to terminate the Lease, then
following adjudication of the dispute giving rise thereto and the determination
that the claim supporting the Tenant Set-off Right did not have merit, then the
Tenant will be liable to the Landlord for the balance due of Base Rent for the
remainder of the Term as otherwise would have been in effect (the “Rental
Reimbursement”). The Rental Reimbursement will be treated as past due under
Section 2.06 from the date that the Tenant Set-off Right was exercised and
effected, until the Rental Reimbursement is paid to the Landlord. The Rental
Reimbursement will be reduced by the amount of any rent that the Landlord
collects during the period following the Tenant’s termination of this Lease and
the Landlord agrees that it must reasonably strive to mitigate its damages in
respect thereof.

8.03 Waiver with Respect to Re-entry. If the Landlord does not exercise its
option under section 8.02 to terminate this Lease it may in addition to any
remedies available to the Landlord herein, or at law or in equity, from time to
time, re-enter the Premises without terminating this Lease, make such
alterations and repairs as may be necessary in order to relet the Premises as
agent of the Tenant for such period or periods (which may extend beyond the
Term) and at such rentals and upon such terms and conditions as the Landlord in
its sole discretion may deem advisable. All reasonable expenses the Landlord may
incur in reletting the Premises, including legal fees and disbursements and real
estate fees and commissions and expenses of preparing the Premises for reletting
shall be paid by the Tenant to the Landlord forthwith on demand. Upon such
reletting, rent received by the Landlord shall be applied first to the payment
of said reasonable expenses, second to the payment of any indebtedness (other
than Rent) due from the Tenant to the Landlord, and third, to the payment of
Rent. The residue, if any, shall be held by the Landlord and applied in payment
of future rent as the same may become due and payable. If rentals received from
such reletting during any month are less than that to be paid during that month
by the Tenant hereunder, the Tenant shall forthwith pay any such deficiencies to
the Landlord. No re-entry or taking possession of the Premises by the Landlord
shall be construed as an election on its part to terminate this Lease unless a
written notice of such intention has been given to the Tenant or unless the
termination thereof be decreed by a court of competent jurisdiction.
Notwithstanding any such reletting without termination, the Landlord may at any
time thereafter elect to terminate this Lease by reason of such previous event.
Should the Landlord at any time terminate this Lease by reason of any such
event, in addition to any other remedies it may have, it may recover from the
Tenant all damages it may incur with respect thereto including the cost of
recovering the Premises and the worth at the time of such termination of the
excess, if any, of the amount of Rent, for the remainder of the Term over the
then reasonable rental value of the Premises for the remainder of the Term, all
of which rent shall be immediately due and payable from the Tenant to the
Landlord.

8.04 Remedies of Landlord and Tenant are Cumulative. The respective remedies of
the Landlord and Tenant under this Lease are cumulative and are in addition to
any remedies of the Landlord at law or in equity but separate from any remedies
set forth in the Asset Purchase Agreement. No remedy shall be deemed to be
exclusive.



--------------------------------------------------------------------------------

8.05 Bankruptcy and Insolvency. In the event of default by the Tenant pursuant
to subsection 8.02(e) then the then current and next ensuing three (3) months
Basic Rent and Additional Rent shall become due and payable.

8.06 Landlord’s Rights on Re-entry. The Tenant agrees that in the event the
Landlord shall be entitled to re-enter and re-take possession of the Premises
after Tenant has defaulted hereunder and not cured the Tenant breach of this
Lease, Landlord may use such force as it reasonably deems necessary for that
purpose and for gaining admittance to the Premises without being liable in
respect thereof for any loss or damage occasioned thereby. The Tenant hereby
expressly releases the Landlord from all action, proceedings, claims and demands
whatsoever for or in respect of any such forcible entry, or any loss or damage
that may be sustained by the Tenant in respect thereto.

ARTICLE 9 - SURRENDER OF PREMISES AND REMOVAL OF FIXTURES

9.01. Surrender. Subject to Section 9.04 hereof, upon the expiration or earlier
termination of this Lease or the Term and any period of overholding, the Tenant
shall surrender to the Landlord possession of the Premises, in reasonable order,
condition and repair in accordance with the Tenant’s obligation to repair and
maintain hereunder, and free and clear of all encumbrances and claims by or
through the Tenant or any creditor of the Tenant, and all the rights of the
Tenant under this Lease shall terminate (but the Tenant, notwithstanding such
termination, shall remain and be liable to the Landlord for any loss, damage,
expenses or costs suffered or incurred by the Landlord by reason of any default
by the Tenant).

9.02 Document of Surrender. If this Lease and the Term are terminated for any
reason, the Tenant shall execute and deliver to the Landlord, and the Landlord
shall execute and deliver to Tenant, any and all documents reasonably required
to surrender this Lease and to document its termination.

9.03 Condition of the Premises. Without restricting the generality of
Section 9.01, the Tenant, immediately before the expiration or earlier
termination of the Lease, shall wash the floors and leave the Premises in a
clean condition, ordinary wear and tear excepted.

9.04 Removal of Fixtures. If the Tenant damages the Premises during removal of
any Tangible Personal Property the Tenant shall make good such damage. In no
event shall the Tenant remove any part of the Premises, including without
limitation any building or any plumbing, heating, air-conditioning or automatic
door systems, electrical or ventilating plant or equipment or other building
services. Landlord shall be entitled upon the expiration or earlier termination
of this Lease to require the Tenant to, and the Tenant shall, remove its
installations, alterations, additions, partitions and fixtures and anything in
the nature of improvements made or installed by the Tenant and to make good any
damage caused to the Premises by such removal. Landlord acknowledges Tenant’s
ownership of all Tangible Personal Property and the right of the Tenant to
remove all of same and any other Tenant property hereafter installed at the
Premises, upon any termination or expiration of this Lease.



--------------------------------------------------------------------------------

ARTICLE 10 - GENERAL

10.01 Obligations as Covenants. Each obligation of the Landlord or the Tenant
expressed in this Lease, even though not expressed as a covenant, is considered
to be a covenant for all purposes.

10.02 Non-performance by Landlord. Whenever the Landlord is unable to fulfill
any obligation hereunder in respect of the provision of any service, utility,
work or repairs by reason of being unable to obtain the materials, goods,
equipment, service, utility or labour required to enable it to fulfill such
obligation or by reason of any law or regulation or by reason of any other cause
beyond its reasonable control, the Landlord will be entitled to extend the time
for fulfillment of such obligation by a time equal to the duration of the delay
or restriction. The Tenant will not be entitled to any compensation for any
inconvenience, nuisance or discomfort thereby occasioned, or to cancel this
Lease (except as otherwise specifically provided in this Lease).

10.03 Overholding. If the Tenant remains in possession of the Premises after the
expiration of this Lease and without the execution and delivery of a new lease,
the Landlord may re-enter and take possession of the Premises and remove the
Tenant therefrom and the Landlord may use such force as it may deem necessary
for that purpose without being liable in respect thereof or for any loss or
damage occasioned thereby; PROVIDED THAT while the Tenant remains in possession
after the expiration of this Lease, and the Landlord accepts rent, the tenancy,
in the absence of written agreement, will be from month to month only at a rent
per month equal to two (2) times the Base Rent and Additional Rent payable in
respect of the month immediately preceding expiration of this Lease, in each
case payable in advance on the 1st day of each month and shall be subject to all
terms of this Lease, except that the tenancy will be from month to month and a
tenancy from year to year will not be created by implication of law.

10.04 Signs. The Landlord may from time to time place upon the Premises notices
of reasonable dimensions and reasonably placed so as not to interfere with the
business of the Tenant stating that the Lands are for sale, and during the last
four months of the Term may similarly place signs stating that the Premises are
for let.

10.05 Inspection. The Landlord or its representatives may exhibit the Premises
upon reasonable notice at reasonable times to prospective tenants during the
last four months of the Term and may also exhibit the Premises at reasonable
times for the purposes of the Landlord’s own financing and for prospective
purchasers, provided such inspections shall be conducted with minimal disruption
to the Tenant’s business.

10.06 Acknowledgment by the Tenant. The Tenant will execute promptly, when
requested by the Landlord, a certificate (which may be referred to as an
estoppel certificate) in favour of any mortgagee or purchaser of the Landlord
certifying the status of this Lease, any modifications or breaches of this
Lease, and the status of the rent account, and any other matters which may
reasonably be requested by the Landlord, all with the intent that any such
acknowledgment or certificate may be relied upon by any party to whom it is
directed.



--------------------------------------------------------------------------------

10.07 Acknowledgment by the Landlord. The Landlord will execute promptly, when
requested by the Tenant, an estoppel certificate in favour of any prospective
mortgagee or purchaser of the Tenant certifying the status of this Lease, any
modifications or breaches of this Lease, and the status of the rent account, and
any other matters which may reasonably be requested by the Tenant, all with the
intent that any such estoppel certificate may be relied upon by any party to
whom it is directed.

ARTICLE ELEVEN - INTENT AND INTERPRETATION

11.01 Sections and Headings. The division of this Lease into Articles, sections
and subsections and the insertion of headings are for convenience of reference
only and shall not affect the interpretation of this Lease. Unless otherwise
indicated, any reference in this Lease to an Article, section, subsection or
Schedule refers to the specified Article, section or subsection of or Schedule
to this Lease.

11.02 Number, Gender and Persons. In this Lease, words importing the singular
number only shall include the plural and vice versa, words importing gender
shall include all genders and words importing persons shall include individuals,
corporations, partnerships, associations, trusts, unincorporated organizations,
governmental bodies and other legal or business entities of any kind whatsoever.

11.03 Entire Agreement. This Lease and the schedules hereto constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, understandings, negotiations and
discussions, whether written or oral. There are no conditions, covenants,
agreements, representations, warranties or other provisions, express or implied,
collateral, statutory or otherwise, relating to the subject matter hereof except
as herein provided.

11.04 Time of Essence. Time shall be of the essence of this Lease.

11.05 Applicable Law. This Lease shall be construed, interpreted and enforced in
accordance with, and the respective rights and obligations of the parties shall
be governed by, the laws of the Province of Manitoba and the federal laws of
Canada applicable therein, and each party irrevocably and unconditionally
submits to the non-exclusive jurisdiction of the courts of such province and all
courts competent to hear appeals therefrom.

11.06 Successors and Assigns. This Lease shall enure to the benefit of and shall
be binding on and enforceable by the parties and, where the context so permits,
their respective successors and permitted assigns.

11.07 Amendments and Waivers. No amendment or waiver of any provision of this
Lease shall be binding on either party unless consented to in writing by such
party. No waiver of any provision of this Lease shall constitute a waiver of any
other provision, nor shall any waiver constitute a continuing waiver unless
otherwise provided.



--------------------------------------------------------------------------------

11.08 Schedules. The following are schedules attached to and incorporated in
this Lease by reference:

 

Schedule “A”   Legal Description of the Land and description of the Premises
Schedule “B”   Agreement of Purchase and Sale

11.9 Notices. All notices and other communications hereunder given by either
party to the other must be made in the manner and to the addresses, provided in
the Asset Purchase Agreement.

11.10 Partial Invalidity. If for any reason whatsoever any term, covenant or
condition of this Lease or the application thereof is to any extent held or
rendered invalid, unenforceable or illegal, then such term, covenant or a
condition is deemed to be independent of the remainder of this Lease and to be
severable and divisible therefrom and its invalidity, unenforceability or
illegality does not affect, impair or invalidate the remainder of this Lease, or
any part thereof and continues to be applicable to and enforceable to the
fullest extent permitted by law.

11.11 Caveat. The Tenant shall be entitled to register, at its expense, a notice
or caveat evidencing its interest in the Lease or Premises against the title to
the Premises provided that the Lease is not attached to such caveat or notice
and that the notice or caveat does not directly or indirectly disclose the
financial arrangements of the Lease.

11.12 Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall be deemed to constitute one and the same instrument. Counterparts may be
executed either in original or faxed form and the parties adopt any signatures
received by a receiving fax machine as original signatures of the parties;
provided, however, that either party providing its signature in such manner
shall, upon request, promptly forward to the other party an original of the
signed copy of this Lease which was so faxed.

IN WITNESS WHEREOF the parties have executed this Lease as of the day and year
first above written.

[Execution on next page]



--------------------------------------------------------------------------------

2789737 MANITOBA LTD., successor by amalgamation to 57151 MANITOBA LTD. and
2789737 MANITOBA LTD. Per:  

/s/ Norman Tatelman

Per:  

 

CARAUSTAR INDUSTRIAL CANADA, INC. Per:  

/s/ Wilma Beaty

Per:  

 



--------------------------------------------------------------------------------

Execution Version

Schedule “A”

Premises

Legal Description of the Land; Description of Improvements

Firstly: All that portion of OTM Lot 75 of the Parish of St. Boniface lying to
the South of the Southern Limit of the Land taken for the Right of Way of the
Canadian National Railway as same is shown on a Plan registered as no. 1276
WLTO, which lies to the West of a line drawn NLY from a point in the
Southwestern Limit of said Lot distant SELY thereon 356.2 Feet from the said
Southern Limit, said last mentioned line forming an angle on its Western side of
74 degrees, 27 minutes, and 30 seconds with the said Southwestern Limit.

Secondly: All that portion of Block Lettered A, which Block is shown on a plan
of Survey of Part of the Roman Catholic Mission Property, in Manitoba,
registered in the said office as no. 433, which lies between two lines drawn at
right Angles to the Southern Limit of said Block from points in the same distant
WLY thereon 1029.1 Feet and 1371.69 Feet respectively from the Eastern angle of
said Block.

Thirdly: Parcel Lettered D which Parcel is shown bordered green on a Plan of
Survey of River Lot 120, Parish of St. Boniface, and of Part of Said Block A
filed in the said office as No. 14838.

Improvements: Building



--------------------------------------------------------------------------------

Execution Version

Schedule “B”

Agreement of Purchase and Sale